2022 WI 63

                  SUPREME COURT            OF      WISCONSIN
CASE NO.:              2021AP1343 & 2021AP1382


COMPLETE TITLE:        Jeffrey Becker, Andrea Klein and
                       A Leap Above Dance, LLC,
                                 Plaintiffs-Appellants,
                            v.
                       Dane County, Janel Heinrich and
                       Public Health of Madison & Dane County,
                                 Defendants-Respondents.

                              ON BYPASS FROM THE COURT OF APPEALS

OPINION FILED:         July 8, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 8, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              Jacob B. Frost

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court with
respect to ¶¶1-28 and 44-45, in which ANN WALSH BRADLEY, DALLET,
and HAGEDORN, JJ., joined, and an opinion with respect to ¶¶29-
43, in which ANN WALSH BRADLEY and DALLET, JJ., joined.
HAGEDORN, J., filed a concurring opinion. REBECCA GRASSL
BRADLEY, J., filed a dissenting opinion, in which ZIEGLER, C.J.,
and ROGGENSACK, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the plaintiffs-appellants, there were briefs filed by
Rick    Esenberg,      Luke   N.   Berg,   Anthony    F.   LoCoco,     Daniel   P.
Lennington and Wisconsin Institute for Law & Liberty, Milwaukee.
There was an oral argument by Luke N. Berg.


       For the defendants-respondents, there were briefs filed by
Remzy        D.   Bitar,   Sadie   R.   Zurfluh,     and   Municipal    Law     and
Litigation Group, S.C., Waukesha. There was an oral argument by
Remzy D. Bitar.


    An amicus curiae brief was filed by Daniel R. Suhr and
Liberty Justice Center, Chicago, for Liberty Justice Center.


    An amicus curiae brief was filed by Terman Spencer, city
attorney,   Gregory     P.   Kruse,    assistant     city   attorney,     Claire
Silverman, and Maria Davis for The City of Milwaukee and League
of Wisconsin Municipalities.


    An amicus curiae brief was filed by Jessica L. Thompson,
Matthew Fernholz, and Pacific Legal Foundation, Arlington, and
Cramer, Multhauf & Hammes, LLP, Racine, for the Pacific Legal
Foundation and National Federation of Independent Business Small
Business Legal Center.


    An    amicus   curiae     brief    was   filed    by    Brian   P.   Keenan,
assistant attorney general, with whom on the brief was Joshua L.
Kaul, attorney general, for Governor Tony Evers and Attorney
General Josh Kaul.


    An    amicus   curiae     brief    was   filed    by    patricia     Epstein
Putney,   Melita   M.    Mullen,      Jeffrey   B.   Dubner,    Jessica    Anne
Morton, and Bell, Moore & Richter, S.C., Madison, and Democracy
Forward Foundation, Washington, D.C., for the American Medical
Association and Wisconsin Medical Society.


    An amicus curiae brief was filed by Allison W. Boldt and
the University of Wisconsin Law School State Democracy Research
Initiative, Madison, for Legal Scholars.


    An amicus curiae brief was filed by Jeffrey A. Mandell,
Douglas M. Poland, Colin T. Roth, Daniel Lenz, Elizabeth B.
                                        2
Wydra, Brianne J. Gorod, Brian R. Frazelle, Miriam Becker-Cohen,
and Stafford Rosenbaum LLP, Madison, Law Forward, Inc., Madison,
and Constitutional Accountability Center, Washington, D.C., for
Julian Davis Mortenson, Professor of Constitutional History.




                                3
                                                                    2022 WI 63
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.    2021AP1343 & 2021AP1382
(L.C. No.   2021CV143)

STATE OF WISCONSIN                        :            IN SUPREME COURT

Jeffrey Becker, Andrea Klein and

A Leap Above Dance, LLC,

            Plaintiffs-Appellants,
                                                                 FILED
      v.                                                     JUL 8, 2022

Dane County, Janel Heinrich and                                Sheila T. Reiff
                                                            Clerk of Supreme Court

Public Health of Madison & Dane County,

            Defendants-Respondents.


KAROFSKY, J., delivered the majority opinion of the Court with
respect to ¶¶1-28 and 44-45, in which ANN WALSH BRADLEY, DALLET,
and HAGEDORN, JJ., joined, and an opinion with respect to ¶¶29-
43, in which ANN WALSH BRADLEY and DALLET, JJ., joined.
HAGEDORN, J., filed a concurring opinion. REBECCA GRASSL
BRADLEY, J., filed a dissenting opinion, in which ZIEGLER, C.J.,
and ROGGENSACK, J., joined.




      APPEAL from a judgment and an order of the Circuit Court

for Dane County, Jacob B. Frost, Judge.               Affirmed and cause

remanded.



      ¶1    JILL J. KAROFSKY, J.      We resolve whether local health
officers may lawfully issue public health orders.                   This suit
                                                         Nos.    2021AP1343 & 2021AP1382



arises from a challenge to a local health officer's issuance of

public    health    orders     to     prevent,         suppress,     and    control         a

communicable       coronavirus      disease         commonly       referred          to     as

COVID-19.     The case before us does not challenge the wisdom or

legality of any particular measure taken in these orders.                                 The

challenge      instead       raises         more        general      statutory            and

constitutional      questions       about        the     local     health       officer's

authority to issue an order at all, regardless of the measures

it   promulgates.          Specifically,           we    address        three        issues:

(1) whether    Wis.    Stat.     § 252.03          (2019-20)1      authorizes          local

health officers to issue public health orders; (2) whether Dane

County    Ordinance    § 46.40      (December          2020),2    which     makes         such

public    health    orders     enforceable          by    a     civil    citation,         is

preempted     by   state     law;     and       (3) whether       either        of     these

provisions     constitute        an     unconstitutional                delegation         of

legislative power.

     ¶2     On the statutory question, we hold that Wis. Stat.

§ 252.03 grants local health officers the authority to issue
orders.     As for preemption, we hold that no state law preempts

Dane County Ordinance § 46.40.                  Finally, on the constitutional

question, we hold that a local health officer's authority to

issue enforceable public health orders pursuant to Wis. Stat.

§ 252.03 and Dane County Ordinance § 46.40 does not run afoul of


     1 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
     2 All subsequent references to Chapter 46 of the Dane County
Ordinances are to the December 2020 version.


                                            2
                                                             Nos.   2021AP1343 & 2021AP1382



our constitutional separation of powers.                         Accordingly, we affirm

the circuit court's judgment and order and remand to the circuit

court for further proceedings.

                                       I.    BACKGROUND

      ¶3         Since March 2020, Wisconsin's state and local public

health     officials        have      issued   public       health       orders    aimed   at

curbing the spread of the communicable COVID-19 disease caused

by the SARS-CoV-2 virus and its variants.                           This includes Janel

Heinrich, the local health officer and director of Public Health

Madison      &    Dane    County       ("Health     Department"),         a    joint   health

department created by an intergovernmental agreement between the

governing bodies of Dane County (the "County") and the City of

Madison (the "City").                  Per their agreement, the local health

officer is jointly appointed by both local governments' elected

chief executive officers (the County's executive and the City's

mayor),      subject        to    confirmation        by    both    local      governments'

elected legislative bodies (the County's board and the City's

common council).             The agreement charges the Health Department
and   its        director    with      the   duty     to    implement         public   health

policies         adopted         by   the    County        and    City     through      local

ordinances, budgets, and the agreement itself.                                The agreement

also establishes the Board of Health for Madison and Dane County

("Board of Health"), comprising of one County board supervisor,

one   City       common     council      member,    three        County   residents,       and

three City residents.                 Under the agreement, the Board of Health

governs the Health Department's administration and supervises
its director.


                                               3
                                                                      Nos.    2021AP1343 & 2021AP1382



       ¶4    Heinrich               responded         to         the        appearance           of      the

communicable           COVID-19       disease         in       her    territory         by   issuing      a

series of orders from May 2020 until March 2022 that implemented

measures to prevent, suppress, and control the disease's spread.

She    did   so    pursuant           to   her     authority            under       state     law      that

directs a local health officer to "promptly take all measures

necessary         to     prevent,          suppress             and         control       communicable

diseases,"        "do     what        is     reasonable               and     necessary       for       the

prevention        and     suppression            of       disease,"          and     "forbid       public

gatherings        when        deemed       necessary             to     control          outbreaks       or

epidemics."             Wis.    Stat.        § 252.03(1)-(2).                     Because        COVID-19

spreads predominantly via respiratory droplets——released when an

infected person breaths, coughs, sneezes, sings, or talks——that

then    contact         the    mouth,        nose,         or    eyes        of     nearby       persons,

Heinrich's        orders        implemented               measures           that       affected        many

aspects of daily life where people come in close proximity with

others.       These           measures       included            requiring          face     coverings,

limiting      or         forbidding           gatherings,               requiring            sanitation
protocols     for        particular          facilities,              limiting          or   forbidding

certain sport activities, limiting businesses' allowable indoor

capacity, and requiring physical distancing between individuals.

       ¶5    Around           the    time    of       Heinrich's             fourth       such     public

health order in June 2020, the County duly enacted Dane County

Ordinance     § 46.40          regarding         the       prevention,             suppression,          and

control of communicable diseases.                               Relevant here, Dane County

Ordinance     § 46.40(2)             makes    it          "a    violation          of    [Dane        County
Ordinance ch. 46] to refuse to obey an Order of the Director of


                                                      4
                                                                Nos.      2021AP1343 & 2021AP1382



Public      Health       Madison       and   Dane        County       entered          to    prevent,

suppress or control communicable disease pursuant to Wis. Stat

s. 252.03."             A violation of ch. 46 could result in a civil

forfeiture         of    between       $50   and        $200     "for      each        day     that   a

violation exists."              Dane County Ordinance § 46.27(1).3

       ¶6        Jeffrey    Becker        and      Andrea        Klein       are       two     County

residents impacted by the Health Department's COVID-19-related

orders.       In January 2021, they filed this lawsuit against the

County      as    well     as    the    Health          Department        and     its       director,

Heinrich, challenging their legal authority to issue and enforce

such       orders.         Several        days         later,       the    Health           Department

separately        filed    an     enforcement           action       against       A    Leap    Above

Dance, LLC ("A Leap Above") alleging that A Leap Above disobeyed

a public health order.              Raising similar challenges as Becker and

Klein against the Health Department's enforcement authority, A

Leap Above joined Becker and Klein's suit as the third plaintiff

(collectively           "Plaintiffs").                  The     Health       Department          then

dismissed         its    separate       enforcement            action,      re-filing           it    as
counterclaims in this suit.

       ¶7        Plaintiffs       moved      the       circuit       court      to      temporarily

enjoin      any    enforcement         of    current          and    future       public       health

orders while the case was pending.4                           The circuit court declined

to grant the temporary injunction.                            Because its rationale for

       Separately, one's failure to pay an assessed civil
       3

forfeiture could result in up to 30 days in county jail. Dane
County Ordinance § 46.27(3).

       The Honorable Jacob B. Frost of the Dane County Circuit
       4

Court presiding.


                                                   5
                                                           Nos.    2021AP1343 & 2021AP1382



denying     Plaintiffs'        motion       included          a    determination          that

Plaintiffs'    arguments        lacked      a    likelihood        of     success    on   the

merits,   Plaintiffs         asked    the   circuit        court     to     enter    summary

judgment against them so they could appeal.                          The circuit court

granted Plaintiffs' request and entered summary judgment against

their    claims    but    acknowledged           that      the     Health    Department's

counterclaims against A Leap Above remain unresolved.

     ¶8     Plaintiffs        appealed          the   summary-judgment          decision;

Becker and Klein as of right and A Leap Above with the court of

appeals' permission.5          Following consolidation of the appeals and

completion of the briefing, Plaintiffs petitioned to bypass the

court of appeals.            We granted Plaintiffs' bypass petition and

further     ordered      supplemental           briefing      on    our     jurisprudence

regarding the delegation of constitutional powers.

                                     II.    ANALYSIS

     ¶9     This      case     requires          us   to      interpret       Wis.     Stat.

§ 252.03,    determine        whether       state       law      preempts    Dane     County

Ordinance § 46.40, and assess both provisions' constitutionality
with respect to separation-of-powers principles.                            Each presents

a question of law that we review de novo.                          See, e.g., Legue v.

City of Racine, 2014 WI 92, ¶60, 357 Wis. 2d 250, 849 N.W.2d 837

(statutory interpretation); DeRosso Landfill Co. v. City of Oak

Creek, 200 Wis. 2d 642, 652, 547 N.W.2d 770 (1996) (preemption);



     5 Because the Health Department's counterclaims against A
Leap Above remain pending despite the summary-judgment decision,
A Leap Above required the court of appeals' leave to file its
appeal. See Wis. Stat. § 808.03(1)-(2).


                                             6
                                                Nos.    2021AP1343 & 2021AP1382



State v. Horn, 226 Wis. 2d 637, 642, 594 N.W.2d 772 (1999) (a

law's constitutionality).

                     A.     Wisconsin Stat. § 252.03

    ¶10   The     first   two   subsections    of    Wis.   Stat.    § 252.03

empower   local    health    officers    to   take     certain   actions    in

specific circumstances:

    (1) Every local health officer, upon the appearance of
    any communicable disease in his or her territory,
    shall immediately investigate all the circumstances
    and make a full report to the appropriate governing
    body and also to the department.      The local health
    officer shall promptly take all measures necessary to
    prevent, suppress and control communicable diseases,
    and shall report to the appropriate governing body the
    progress of the communicable diseases and the measures
    used against them, as needed to keep the appropriate
    governing body fully informed, or at such intervals as
    the secretary may direct.    The local health officer
    may inspect schools and other public buildings within
    his or her jurisdiction as needed to determine whether
    the buildings are kept in a sanitary condition.

    (2) Local health officers may do what is reasonable
    and necessary for the prevention and suppression of
    disease; may forbid public gatherings when deemed
    necessary to control outbreaks or epidemics and shall
    advise the department of measures taken.[6]
We conclude the authority granted by these provisions includes

the authority to act via order.          We reach that conclusion based




    6  Subsections (3) and (4) do not provide any additional
authority.     They instead direct the Department of Health
Services (DHS) to "take charge" if "the local authorities fail
to enforce the communicable disease statutes and rules" and
prohibit     persons     from     "interfere[ing]   with    an
investigation . . . of any place or its occupants by local
health officers or their assistants," respectively.   As such,
those subsections are not at issue here.


                                     7
                                                               Nos.    2021AP1343 & 2021AP1382



on the common and approved meaning of the operative language,

the context in which it appears, and the statutory history.

    ¶11        We     begin    by     examining          the     words      in        these   two

subsections.           Because      Plaintiffs          challenge       not     the     measures

taken    but        rather    the     form     in       which     those       measures        were

promulgated, our interpretive focus is on the operative verbs

"take," "do," and "forbid."                  At the top, we accept Plaintiffs

concession that the local health officer's authority to "forbid

public gatherings" must include the authority to do so by order.

Indeed, how else would a local health officer forbid a public

gathering if not through an order?                      Thus, to give any effect to

this provision of             § 252.03(2), we must read it to authorize

action    by    order.         See,    e.g.,      Legue,        357    Wis.      2d    250,    ¶61

(explaining that we interpret statutes "to give effect to every

word and to avoid surplusage").

    ¶12        Notwithstanding        this     concession,            Plaintiffs        maintain

the clauses in § 252.03 using the verbs "take" or "do" fail to

grant    the    authority      to     act    by     order.        We     observe       that    the
"common and approved" meaning of the language used in these

clauses——"take all measures necessary to prevent, suppress and

control communicable diseases" and "do what is reasonable and

necessary       for    the    prevention          and    suppression          of      disease"——

plainly support acting by order.                         See Wis. Stat. § 990.01(1)

(instructing          that    words     neither          technical        nor      statutorily

defined "shall be construed according to common and approved

usage"); see also Legue, 357 Wis. 2d 250, ¶61.                                That is to say
the common and approved meanings of "take" and "do" prescribe no


                                              8
                                                Nos.    2021AP1343 & 2021AP1382



particular mechanism by which to act; they do not exclude acting

by order.7     Therefore, the legislature's words alone would grant

sufficiently broad authority for a local health officer to act

via an order.

     ¶13     Despite   this   ordinary    reading      of   § 252.03(1)-(2),

Plaintiffs contend that the language in surrounding and closely

related    statutes    indicates   that   § 252.03      does   not   authorize

action by order.       According to Plaintiffs, that is because these

other    statutes   explicitly     reference   the     authority     to   "issue




     7 Dictionary definitions confirm this common reading of
"take" and "do." See, e.g., Stroede v. Soc'y Ins., 2021 WI 43,
¶12, 397 Wis. 2d 17, 959 N.W.2d 305 ("[W]e often consult a
dictionary in order to guide our interpretation of the common,
ordinary meanings of words.").     As it is used here, "take"
broadly entails "[t]o make, do, perform (an act, action,
movement, etc.); to carry out." Take, Oxford English Dictionary
(3d ed. 2014).     The verb "do" is similarly broad, commonly
meaning "[t]o perform, execute, achieve, carry out, effect, [or]
bring to pass." Do, Oxford English Dictionary (3d ed. 2014).


                                      9
                                                         Nos.   2021AP1343 & 2021AP1382



orders" or to "order" specific measures.8                    Because § 252.03 lacks

similar language, the argument goes, § 252.03 does not authorize

local health officers to issue orders.

      ¶14    While     we    agree    with        Plaintiffs      that     context   is

important,     see,    e.g.,     Legue,      357       Wis. 2d 250,      ¶61   &   n.30,

Plaintiffs' contextual evidence provides an incomplete picture.

A   fuller   examination        of    the    contextual         evidence    undermines

Plaintiffs'        interpretation.           As    Plaintiffs      acknowledged      in

briefing and at oral argument, the legislature uses language

other than "issue orders" or "order" that nonetheless authorizes

local     health    officers     to    act       via   order.      Wisconsin       Stat.

§ 252.06(1), for example, authorizes a local health officer to

"require" isolation of a person, quarantines, and disinfections,

which would require an order.               The next subsection, § 252.06(2),

authorizes     local        health    officers         "to   quarantine,       isolate,

      8See Wis. Stat. § 252.02(4) (authorizing the Department of
Health Services (DHS) to "issue orders" for the prevention of or
the control and suppression of communicable disease, among other
actions, and to "issue orders for any city, village or county by
service upon the local health officer"); Wis. Stat. § 323.14
(authorizing a local government's governing body——or chief
executive under certain conditions——"to order, by ordinance or
resolution, whatever is necessary and expedient for the health,
safety, protection, and welfare of persons and property within"
its jurisdiction during an emergency); Wis. Stat. § 252.25
(penalizing   the  willful   violation  or   obstruction  of   a
"departmental [DHS] order" relating to public health); Wis.
Stat. § 251.06 (authorizing a local health officer to "[e]nforce
state public health statutes and rules," "any regulations"
adopted by the local board of health, and "any ordinances"
enacted by the relevant local government, but not referencing a
local health officer's order); Wis. Stat. § 254.59 (authorizing
the local health officer to "order the abatement or removal" of
a human health hazard on private property and providing civil
enforcement mechanisms).


                                            10
                                                                   Nos.    2021AP1343 & 2021AP1382



require restrictions or take other communicable disease control

measures"      under       specified         circumstances,               all    of    which     would

require an order.               A related subsection, § 252.06(5), confirms

that   the     local      health       officer         has    the     power       to    take     these

measures by order.                  Subsection (5) permits the local health

officer to both "employ as many persons as are necessary to

execute      his    or    her       orders"   and       "use       all     necessary      means     to

enforce"      not       only    state      laws     and      DHS     orders       but    also     "the

orders . . . of . . . any                  local       health      officer."            § 252.06(5)

(emphases      added).              Even    within      the     statute          at    issue     here,

§ 252.03,      Plaintiffs             concede       the       language           "forbid       public

gatherings" authorizes local health officers to issue orders.

Given the additional contextual evidence, we are not persuaded

that the power to act via an order depends solely on the words

"issue orders" or "order."

       ¶15    Finally,          statutory          history          further           supports     the

conclusion         that    § 252.03         grants        local      health       officials        the

authority          to     issue        orders.               See,         e.g.,        Legue,      357
Wis. 2d 250, ¶61 & n.36.                   Dating back to Wisconsin's territorial

days, public health laws authorized local officials to issue

enforceable public health orders using language such as "[t]o

take    such        measures."              Specifically,            the        territorial       law

authorized         "the   local       board    of      health       of     any    city,    town     or

village" "[t]o take such measures as they may deem effectual for

the    preservation            of   the     public      health       in     said       city,     town,

village or township," among other powers.                                 See Statutes of the
Territory      of       Wisconsin,         Passed       by    the        Legislative       Assembly


                                                  11
                                                         Nos.   2021AP1343 & 2021AP1382



Thereof,    at   a    Session      Commencing       in   November     1838,    at    125

(1839).     Critically, none of the listed powers used the language

"issue orders" or "order"; yet the statute still criminalized

the violation of "any order, or rule, or regulation, made in

pursuance of the powers granted to said board of health."                            See

id. (emphasis added).

      ¶16   Similarly, Wisconsin's first state legislature granted

the local power to "take" measures "deem[ed] most effectual for

the preservation of the public health."                     Importantly, this law

distinguished        the   power     to     "take    such       measures"     for    the

preservation of public health from the power to "make such rules

and regulations" for the same purpose.                    See Wis. Stat. ch. 26,

§ 2   (1849).         That   distinction          indicates      that    "take      such

measures"    included      action    not     by   rule     or   regulation     but    by

order, as subsequent sections of that same law recognized.                           See

Wis. Stat. ch. 26, §§ 3-4 (1849) (differentiating between an

"order" and a "regulation").

      ¶17   Later,     following      the    1918    Spanish      Flu,   Wisconsin's
legislature enacted a local public health law that read:

      The local board of health . . . shall have power to
      establish quarantine and to order and execute what is
      reasonable and necessary for the prevention and
      suppression of disease; to forbid public gatherings
      when deemed necessary to control epidemics . . . .
§ 1, ch. 159, Laws of 1919 (emphasis added).                     A few years later,

the legislature revised the public health laws including the

provision related to a local board of health's authority, which
then read:



                                           12
                                                              Nos.    2021AP1343 & 2021AP1382


       Local boards of health may do what is reasonable and
       necessary for the prevention and suppression of
       disease; may forbid public gatherings when deemed
       necessary to control epidemics . . . .
§ 2, ch. 448, Laws of 1922 (emphasis added).                               The interpretive

question raised by this revision is whether the switch from "to

order and execute" to "do" effectuated a substantive change in a

local board of health's power.

       ¶18   The     legislature             instructs       that     we       understand      the

revised statute "in the same sense as the original unless the

change in language indicates a different meaning so clearly as

to preclude judicial construction."                          Wis. Stat. § 990.001(7).

We    conclude     that       the     change    in     language       here      does   not     "so

clearly"     indicate         a     different    meaning       that       precludes     issuing

orders for two reasons.                 First, as explained previously, nothing

about the common and approved meaning of "do" precludes acting

via    order;      its        broad     definition          prescribes         no    particular

mechanism by which a local health officer might act.                                 Do, Oxford

English      Dictionary           (3d    ed.,    2014)        ("To        perform,     execute,

achieve,     carry       out,       effect,     [or]       bring     to    pass").       It     is

therefore     natural          to     read    "may     do    what     is       reasonable      and

necessary     for       the    prevention       and    suppression          of      disease"    as

granting permission to order private action deemed reasonable

and necessary for the prevention and suppression of disease.                                    In

short, "do" is not at all inconsistent with acting via order.

       ¶19   Second, contemporaneous interpretations of the revised

"may do what is reasonable and necessary" language understood it
to    continue     to    authorize        action      by    order.         A    1923   attorney



                                                13
                                                  Nos.   2021AP1343 & 2021AP1382



general opinion concluded that the 1922 revisions continued to

authorize the same powers the prior version of the public health

statutes provided.       12 Wis. Op. Att'y Gen. 646 (1923).                 Two

years later, another attorney general opinion concluded that,

under the "may do what is reasonable and necessary" provision,

"the local health department may issue an order to all employers

of labor prohibiting such employers from continuing in their

employment persons who are unvaccinated or who fail to show a

certificate    of    recent     vaccination."        14    Wis.    Op.   Att'y

Gen. 300-01    (1925)   (emphasis    added).       Far    from   "so   clearly"

indicating     a     different      meaning,      these      contemporaneous

interpretations of "may do what is reasonable and necessary" and

that language's common and approved meaning lead us to follow

§ 990.001(7)'s directive and read the revised "do" in the "same

sense as the original," which was "to order and execute."

    ¶20     The same interpretation of "do" holds for the 1981

amendment of this law.         That amendment made two changes relevant

here:    (1) it shifted the authority to "do what is reasonable
and necessary for the prevention and suppression of disease"

from "local boards of health" to "local health officers"; and

(2) it authorized local health officers to "take all measures

necessary     to    prevent,     suppress   and     control       communicable

diseases."    See § 23, ch. 291, Laws of 1981.              The first change

retained the same "may do what is reasonable and necessary for

the prevention and suppression of disease" language and thus

shifted to local health officers the same authority to act by
order.


                                     14
                                                                 Nos.    2021AP1343 & 2021AP1382



       ¶21    As     for    the    second       change,       the       language      "take    all

measures necessary to prevent, suppress and control communicable

diseases" also authorized action via public health order.                                       As

set out above, the verb "take," a synonym of the verb "do" in

this context, is broad and contains no definitional proscription

against acting via order.                     See Take, Oxford English Dictionary

(3d ed. 2014) ("To make, do, perform (an act, action, movement,

etc.); to carry out." (emphasis added)).                                Moreover, the "take

all measures" language chosen for this added authority harkens

back    to    the    earliest          local    public      health        statutes     that,    as

explained above, used the same language to authorize action via

order.        See    supra,       ¶¶15-16.           As    such,        the   most    reasonable

reading       of    "take        all     measures         necessary"          includes    taking

necessary public health measures by order.

       ¶22    In light of the broad common and approved meaning of

§ 252.03's language, the full context in which it appears, and

that provision's statutory history, we hold that the authority

to "do what is reasonable and necessary for the prevention and
suppression         of   disease"        and    "take      all    measures       necessary      to

prevent,       suppress       and       control       communicable            diseases"       both

authorize acting via order.

                                        B.     Preemption

       ¶23    We next address whether state law preempts Dane County

Ordinance      § 46.40.            State       law    preempts           a    local   ordinance

when:    (1) the         state    legislature         has     expressly         withdrawn      the

power    of    municipalities            to    act;       (2) the       ordinance      logically
conflicts with state legislation; (3) the ordinance defeats the


                                                15
                                                        Nos.   2021AP1343 & 2021AP1382



purpose of state legislation; or (4) the ordinance violates the

spirit of state legislation.             See, e.g., DeRosso Landfill, 200

Wis. 2d at 651-52.             Absent these circumstances, the County may

enact ordinances in the same field and on the same subject as

that covered by state legislation.                   See id. at 651 (citing Fox

v. Racine, 225 Wis. 542, 546, 275 N.W. 513 (1937)); Wis. Stat.

§ 59.03(2)(a) (providing that a county board "is vested with all

powers   of    a     local,    legislative     and    administrative      character"

including on the subject matter of "health").

    ¶24       Dane     County    Ordinance     § 46.40,        in   relevant    part,

provides:

    (1) Duty of Director, Public Health Madison and Dane
    County.   Pursuant to Wis. Stat. ss. 252.03(1) & (2)
    the Director of Public Health Madison and Dane County
    shall promptly take all measures necessary to prevent,
    suppress and control communicable diseases within Dane
    County, including forbidding public gatherings when
    deemed necessary to control outbreaks or epidemics.

    (2) Public Health Orders. It shall be a violation of
    this chapter to refuse to obey an Order of the
    Director of Public Health Madison and Dane County
    entered to prevent, suppress or control communicable
    disease pursuant to Wis. Stat s. 252.03.
Dane County Ordinance § 46.40(1)-(2).                 Plaintiffs argue that the

ordinance may not lawfully authorize the local health officer to

either    issue       orders    or   enforce     those     orders     because    such

authority is "intentionally withheld" by state law.                      As for the

power to act via order, Plaintiffs rely on the same argument

addressed above——that Wis. Stat. § 252.03 does not authorize a

local health officer to issue orders because the statute lacks
the exact "issue orders" or "order" language used in related


                                         16
                                                         Nos.   2021AP1343 & 2021AP1382



statutes such as Wis. Stat. §§ 252.02 and 323.14.                             Again, we

disagree that Wis. Stat. § 252.03 "intentionally withheld" the

power to act via order.                 Accordingly, Dane County Ordinance §

46.40(1)      is   not    preempted      because     the      ordinance   permissibly

grants authority redundant to that already authorized by state

statute.       See Wis. Stat. § 59.03(2)(a); DeRosso Landfill, 200

Wis. 2d at 651.

       ¶25    As   for     the    enforcement      authority,         Plaintiffs     cite

three state laws that touch on                    enforcement of public health

measures.      The first state law is a catchall penalty provision

that    makes      the        willful    violation       or     obstruction        of    a

"departmental [DHS] order" relating to public health punishable

by "imprison[ment] for not more than 30 days" or a "fine[] not

more   than     $500     or    both."      See    Wis.     Stat.   § 252.25.         This

provision contains no express withdrawal of municipal authority.

Moreover, an ordinance allowing civil citations for violations

of local health orders presents no logical conflict with DHS's

public health orders also carrying penalties.                      Finally, the fact
that Wis. Stat. § 252.25 creates a strong enforcement mechanism

for public health orders confirms that Dane County Ordinance

§ 46.40(2)'s       civil      penalties     are    entirely      in    line   with      the

purpose and spirit of the state's public health laws.

       ¶26    The second law regarding enforcement that Plaintiffs

rely on requires           a local health officer to "[e]nforce state

public health statutes and rules," "any regulations" adopted by

the local board of health, and "any ordinances" enacted by the
relevant      local      government.        Wis.    Stat.       § 251.06(3).         This


                                           17
                                                            Nos.       2021AP1343 & 2021AP1382



statutory list of a local health officer's mandatory enforcement

duties tell us little about a county's authority to permit its

health    department           to    enforce     public    health        orders       by   civil

citation.             It     certainly       does    not   expressly           withdraw     that

authority.        Nor do Plaintiffs identify how the enforcement of

local    public        health       orders    would    conflict        with     the     duty   to

similarly enforce state statutes and rules as well as local

regulations and ordinances.                     Again, the fact that state law

recognizes a local health officer's duty to secure public health

via     enforcement           measures        indicates         that     the        enforcement

mechanism supplied by Dane County Ordinance § 46.40(2) comports

with our state public health laws' purpose and spirit.

      ¶27      Finally,        Plaintiffs       contend         Dane     County       Ordinance

§ 46.40(2) exceeds the County's statutory authority under Wis.

Stat.    § 66.0113.            Section       66.0113(1)(a)        permits       a    county    to

adopt     an     ordinance          that     authorizes     the        issuance       of   civil

citations for "violations of ordinances, including ordinances

for     which     a        statutory       counterpart     exists."             According      to
Plaintiffs,           Dane      County        Ordinance         § 46.40(2)           authorizes

citations for violations not of an ordinance but of a public

health order, contrary to Wis. Stat. § 66.0113(1)(a).

      ¶28      We disagree.            Dane County Ordinance § 46.40(2) says

that refusal to obey a local public health order is "a violation

of    this      chapter,"       meaning       Chapter      46     of     the     Dane      County

Ordinances.           See also Dane County Ordinance § 46.25(1) (making

it "a violation of this chapter" to "neglect to obey any lawful
order" of the Health Department).                     Any order issued pursuant to


                                                18
                                                             Nos.    2021AP1343 & 2021AP1382



Dane    County      Ordinance          § 46.40       is    legally      rooted    in     that

ordinance's      grant      of    authority.          Accordingly,        disobeying      the

order is a violation of the underlying ordinance.                             As a result,

Dane County Ordinance § 46.40(2) operates consistently with the

County's authority under Wis. Stat. § 66.0113(1)(a).                             There is,

therefore,       no     conflict——express,                 implicit,      logically,       or

otherwise——between Dane County Ordinance § 46.40 and any state

law.   See DeRosso Landfill, 200 Wis. 2d at 651-52.

                 C.    Constitutional Separation of Powers

       ¶29   Finally, we turn to whether a local health officer's

authority     to      issue      public     health         orders     under     Wis.   Stat.

§ 252.03——either by itself or in tandem with the enforcement

mechanism supplied by Dane County Ordinance § 46.40(2)——is an

unconstitutional          delegation        of       legislative       power.          Before

reaching that question, though, Plaintiffs ask that we revisit

our jurisprudence on the constitutional bounds of permissible

legislative        grants        of    authority.           We      therefore    begin    by

addressing the proper framework in which to assess a legislative
grant of power to local officials and then apply that framework

to Wis. Stat. § 252.03 and Dane County Ordinance § 46.40.

       ¶30   Article IV, Section 1 of the Wisconsin Constitution

declares that the "legislative power shall be vested in a senate

and assembly."         This court has never interpreted these words in

a literal sense to bar the delegation of any legislative power

outside the senate and assembly.                          See Klisurich v. DHSS, 98

Wis. 2d 274,        279,      296       N.W.2d       742    (1980)      ("The     Wisconsin
Constitution       does     not       require    that      the   legislative      power   be


                                                19
                                                          Nos.   2021AP1343 & 2021AP1382



exclusively vested in a bicameral legislature.").                             Still, we

have inferred from our constitution's tripartite structure that

none of the three governmental powers——executive, legislative,

or judicial——can be entirely delegated away from the branch to

which the constitution vests it.                   See In re Constitutionality of

§ 251.18, Wis. Statutes, 204 Wis. 501, 503, 236 N.W. 717 (1931)

("[N]o one of the three branches of government can effectively

delegate any of the powers which peculiarly and intrinsically

belong to that branch.").

    ¶31     In       determining        whether       a   legislative         grant    of

authority transgresses this inferred constitutional limitation,

our cases examine both the substantive nature of the granted

power     and     the   adequacy       of     attending     procedural       safeguards

against arbitrary exercise of that power.                         See Klisurich, 98

Wis. 2d at 279–80.         So long as the legislative grant contains an

"ascertainable"         purpose    and      "procedural     safeguards"       exist    to

ensure conformity with that legislative purpose, the grant of

authority       is   constitutional.           Id.    at 280.         The   greater   the
procedural       safeguards,      the       less   critical      we   are   toward    the

substantive nature of the granted power.                      See Panzer v. Doyle,

2004 WI 52, ¶55, 271 Wis. 2d 295, 680 N.W.2d 666, abrogated in

other respects by Dairyland Greyhound Park, Inc. v. Doyle, 2006

WI 107, 295 Wis. 2d 1, 719 N.W.2d 408.

    ¶32     Plaintiffs suggest our current jurisprudence regarding

the delegation of legislative authority has lost touch with the

original        understanding     of     the       constitution's       separation     of
powers.     Plaintiffs advocate greater emphasis on the substantive


                                             20
                                                                   Nos.   2021AP1343 & 2021AP1382



nature of the authority granted, regardless of the procedural

safeguards         present.         They       argue    that       the    grant     of   power   to

formulate          generally       applicable          rules       of     private      conduct    is

constitutional          only       if    the     legislature            has    "laid     down    the

fundamentals of the law," leaving the recipient of the power to

merely      "fill     up     the    details."               See    State       v.   Whitman,     196

Wis. 472, 505-06, 220 N.W. 929 (1928).                             Accordingly, they invite

us    to    overrule       our     precedent           in    favor        of   their     proffered

interpretation of the constitution.

       ¶33     We decline Plaintiffs' invitation.                          This case presents

the        wrong     vehicle        to         revisit        our         separation-of-powers

jurisprudence.          As an initial matter, the principles regarding

state-level         delegations         differ        from     the      principles       regarding

local      delegations.            After       all,    the        constitution       defines     the

state legislature's relationship with the other two state-level

branches       differently              than     both        the        state       legislature's

relationship to local governments and a local legislative body's

relationship with its local executive and judicial counterparts.
Case in point, the state legislature constitutionally may——and

does——delegate          to     local       municipalities               complete       legislative

authority over local affairs, subject only to the constitution

and preemptive state statutes.9                        Consequently, the constitution


       See, e.g., Wis. Const. art. IV, § 22 (permitting the state
       9

legislature to delegate to county boards "powers of a local,
legislative and administrative character" (emphasis added));
Wis. Const. art. IV, § 23; Wis. Const. art. XI, § 3(1); Wis.
Stat. § 59.03(2) (vesting county boards "with all powers of a
local, legislative and administrative character" (emphasis
added)).


                                                 21
                                                      Nos.    2021AP1343 & 2021AP1382



applies differently with respect to state-level delegations than

to local delegations.

       ¶34    That said, we need not define what those different

principles are here.             That is because both Wis. Stat. § 252.03

and    Dane   County     Ordinance       § 46.40    would    pass     constitutional

muster even if we assume that:              (1) state-level principles apply

to    local    governments;       and    (2) Plaintiffs'       proposed     analysis

emphasizing the substantive nature of the granted authority was

the    correct     framework.        Applying,     then,     Plaintiffs'     proposed

analysis, Wis. Stat. § 252.03 and Dane County Ordinance § 46.40

are sufficient in terms of both their substantive nature and

their procedural safeguards, and we address each in turn.

                             1.    Substantive Nature

       ¶35    We   begin    by    assessing      whether     the    laws   at     issue

contain an ascertainable purpose.                  As is often the case with

legal interpretation, context can provide even seemingly broad

enabling      language      meaningful          content.        See      Legue,     357

Wis. 2d 250, ¶61 & n.30; see also Am. Power & Light Co. v.
Sec. & Exch. Comm'n, 329 U.S. 90, 104 (1946) (explaining that

enabling      language     derives      "much   meaningful     content"     from    its

"factual      background     and     the   [legal]    context       in   which     [it]

appear[s]").       That is certainly true for Wis. Stat. § 252.03 and

Dane County Ordinance § 46.40.

       ¶36    Importantly,         these    provisions        "la[y]       down     the

fundamentals of the law"——the who, what, when, where, why, and

how.     See Whitman, 196 Wis. at 505-06.                   The who is the local
health officer.          The what is the power to "take all measures


                                           22
                                                        Nos.   2021AP1343 & 2021AP1382



necessary," to "do what is reasonable and necessary," and to

"forbid public gatherings."            The when is "upon the appearance of

any communicable disease."            The where is within the local health

officer's    "territory"        or    "jurisdiction."            The    why    is    "to

prevent,     suppress     and    control        communicable       disease,"         "the

prevention and suppression of disease," or "to control outbreaks

or epidemics."       And the how is via actions including orders.

See supra, ¶22.         Moreover, each law appears in its respective

code's public health chapter.

    ¶37     These textual limitations, read in their public health

context, establish an ascertainable "general policy":                          disrupt

the transmission pathways of contagious diseases.                       See Olson v.

State    Conservation     Comm'n,      235     Wis.    473,    482,    293    N.W.    262

(1940).     These textual limitations also substantively restrict a

local health officer's pursuit of that general policy, allowing

only public health measures reasonable and necessary to hinder

the particular disease's transmission.                    See id.; Am. Power &

Light, 329 U.S. at 105.              In other words, all that remains for
the local health officer is to "fill up the details" with the

particular public health measures that will be responsive to the

unique    features   of    the       particular       contagious      disease.        See

Whitman, 196 Wis. at 505-06.

    ¶38     Bolstering our conclusion that the substantive nature

of Wis. Stat. § 252.03 and Dane County Ordinance § 46.40 do not

upset our constitutional separation of powers is founding-era

grants of similar public health authority to local governments.
Wisconsin's first state legislature saw no conflict between the


                                          23
                                                          Nos.    2021AP1343 & 2021AP1382



constitution's           separation      of   powers     and     the     grant    of     broad

public health authority to local governments.                            The first state

code enacted just months after our constitution's ratification

authorized local boards of health the authority to "take such

measures, and make such rules and regulations, as they may deem

most effectual for the preservation of the public health."                                Wis.

Stat. ch. 26, § 2 (1849).                A violation of board of health "order

or regulation" constituted a criminal misdemeanor punishable by

up to $100 (over $3,000 in 2022 dollars) or three months in

prison.       Wis. Stat. ch. 26, § 3 (1849).

       ¶39    We see two upshots from this original grant of public

health      authority      to    local    governments.           First,    the     original

understanding        of    our    constitution's        separation        of     powers    was

that    the    constitution        allows      grants     of     broad    public       health

authority      to    local      governments         substantively      similar      to    that

delineated          in    Wis.     Stat.       § 252.03.           And      second,        our

constitution's separation of powers also allows public health

orders enforceable by criminal penalties that far exceed the
civil citations authorized by Dane County Ordinance § 46.40.10

As such, Wis. Stat. § 252.03 and Dane County Ordinance § 46.40

do   not     substantively       offend       our    constitution's        separation       of

powers.



       Because Dane County Ordinance § 46.40 does not impose
       10

criminal penalties, we do not address in this case the potential
tension between these historical grants of public health
authority and our decision in Wisconsin Legislature v. Palm,
which did not analyze this historical evidence.     2020 WI 42,
¶¶36-40, 391 Wis. 2d 497, 942 N.W.2d 900.


                                              24
                                                        Nos.       2021AP1343 & 2021AP1382



                            2.    Procedural Safeguards

      ¶40    The       procedural       safeguards    attendant           to    Wis.     Stat.

§ 252.03    and     Dane       County    Ordinance    § 46.40        are       particularly

strong.     That is because a local health officer's discretion is

subject     to     both    state    and     local    controls.             As     with     any

legislative authority, the state legislature may curb exercises

of   granted      power    it    deems    excessive     by     amending          Wis.    Stat.

§ 252.03    or     repealing       the    statute    entirely.             As    Plaintiffs

acknowledge, our state legislature can react much more quickly

to perceived excesses than the federal Congress, making this

safeguard more robust than it might be for federal legislation.

Moreover, state courts may review an order issued pursuant to

Wis. Stat. § 252.03 and Dane County Ordinance § 46.40 and ensure

its measures conform to the laws' substantive limitations.                                For

example, the subject of an enforcement action could argue the

measure at issue is either not reasonable or not necessary for

preventing the spread of a contagious disease, as Wis. Stat.

§ 252.03(2) requires.
      ¶41    On top of those state-level procedural safeguards are

several local controls.             First, the Health Board can exert its

supervisory       and     policy-making      control    over        the        local    health

officer.         See    Wis.     Stat.    § 251.04(1)-(3).            Second,          elected

officials in both the County and the City possess the power to

remove      the        local     health      officer.               See        Wis.      Stat.

§§ 17.10 & 17.12(c); see also Wis. Stat. § 17.13(1) (removal of

village     and    town     appointive      officers).         The        removal       powers
entrusted    to     local      elected    officials     is     a    strong       procedural


                                            25
                                                             Nos.   2021AP1343 & 2021AP1382



safeguard because such officials are often more knowledgeable

about and responsive to local preferences.11                        Local officials can

act decisively if a local health officer acts contrary to the

preferred public health policy of the constituency.                                And third,

the County's board and the City's common council control the

Health     Department's          annual        budget       and     thus     may     leverage

appropriations to affect a local health officer's actions.                                  See

Wis. Stat. § 251.11.

     ¶42    In sum, the ascertainable purpose evident in both Wis.

Stat. § 252.03 and Dane County Ordinance § 46.40's text and

surrounding context, the history of substantively similar grants

dating    back       to   Wisconsin's       first       legislative        code,     and    the

substantial          state    and      local     procedural         safeguards        against

arbitrary       exercises        of     a   local       health        officer's       granted

authority all lead us to conclude Wis. Stat. § 252.03 and Dane

County    Ordinance          § 46.40    constitute          constitutional         grants    of

authority.

                                               ***
     ¶43    Before concluding, we stress three critical points.

First,    our    holding       addresses       only     a    public    health       officer's

authority       to    issue     public      health       orders;       the    validity      of

specific measures appearing in those orders is not before us.

Second, nothing in this opinion should be read as departing from

our existing precedent on separation-of-power principles.                                    It


     11 See  Lawrence   Rosenthal,  Romer   v.   Evans  As   the
Transformation of Local Government Law, 31 Urb. Law. 257, 274-75
(1999).


                                               26
                                                             Nos.   2021AP1343 & 2021AP1382



remains the law that courts must review "the nature of delegated

power and the presence of adequate procedural safeguards, giving

less emphasis to the former when the latter is present," Panzer,

271 Wis. 2d 295, ¶55, and we break no new ground regarding the

limitations on delegations to or within local governments.

       ¶44    Finally, and most importantly, the dissent's resort to

disparaging a public servant——who has no opportunity to defend

herself——is a poor substitute for legal argument.                           Such personal

aspersions     have       no    place     in   a    judicial      opinion.      While    the

direct and implied contentions that a local health official is a

tyrant, an autocrat, a dictator, and a despot are fantastical,

they do real damage to the public's perception of this court's

work.     We must aspire to be better models of respectful dialogue

to    preserve      the    public's        confidence        on     which    this    court's

legitimacy relies.

                                   III.        CONCLUSION

       ¶45    Wisconsin Stat. § 252.03 grants local health officers

the   authority       to       issue    public      health     orders.        Dane    County
Ordinance § 46.40, which makes such orders enforceable by civil

citations, is not preempted by state law.                             And neither laws'

grant of authority runs afoul of our constitution's separation

of powers.       Accordingly, we affirm the circuit court's grant of

summary      judgment      in     favor    of      the   defendants.          Though    this

resolves      all     of       Becker      and      Klein's       claims,     the     Health

Department's counterclaims against A Leap Above remain pending.

Therefore, we remand back to the circuit court to resolve the
remaining counterclaims.


                                               27
                                      Nos.   2021AP1343 & 2021AP1382



    By the Court.—The order of the circuit court is affirmed,

and the cause remanded for further proceedings consistent with

this opinion.




                              28
                                                        No.    2021AP1343 & 2021AP1382.bh


       ¶46       BRIAN HAGEDORN, J.           (concurring).         In response to the

COVID-19 pandemic, some local health officers, including Dane

County's Janel Heinrich, issued various orders to combat the

spread      of     COVID-19.        The    petitioners        in    this    case     do   not

challenge the legality of any specific order Heinrich issued.

Such orders can be challenged on statutory or constitutional

grounds;         indeed,    we   previously       concluded        one   order     Heinrich

issued       was        partially      invalid       for      both       statutory        and

constitutional reasons.1              Rather, this case presents a challenge

to local health officers' ability to issue any orders——without

care       for    any     particular      order's    content        or     effect.        The

arguments the petitioners bring apply equally to orders issued

during the present pandemic, as well as to future health scares

large and small.             So while litigants could raise challenges to

specific         orders    issued   during     the   COVID-19         pandemic,      today's

case does not.

       ¶47       The      majority/lead       opinion         aptly      addresses        the

petitioners' statutory arguments.2                  I write separately to discuss
the    petitioners'         request    that    we    revisit       our   precedents       and

revitalize         a    more     robust,    judicially-enforced             nondelegation

doctrine at both the state and local levels.                               Rooted in our

constitution's separation of powers, the basic idea behind the

nondelegation doctrine is that the assignment of distinct powers

into separate branches——legislative, executive, and judicial——


       See James v. Heinrich, 2021 WI 58, 397 Wis. 2d 517, 960
       1

N.W.2d 350.
       2   I join ¶¶1-28 and 44-45 of the majority/lead opinion.

                                              1
                                                  No.       2021AP1343 & 2021AP1382.bh


means the branch of government assigned certain powers may not

delegate its core powers to another.3             This case asks whether the

legislature impermissibly delegated legislative power to local

health     officers     across    the   state   and     whether        the   Board   of

Supervisors impermissibly delegated legislative power to Dane

County's local health officer.

      ¶48    Properly analyzing these claims requires a resort to

first principles.        When interpreting the Wisconsin Constitution,

our obligation is to discern the meaning of the words adopted by

the people and faithfully apply them to the facts before us.4

The   constitution      is   a    written    document       with    terms    that    had

specific     meaning     when     adopted.      The     Wisconsin         Constitution

"means what it says, not what federal cases say, and not what we

might want it to say."5            Faithful constitutional interpretation

requires that "we focus on the language of the adopted text" as

that language was originally understood.6                   Part of this analysis

may   require      resort    to    "historical    evidence          including       'the

practices at the time the constitution was adopted, debates over
adoption      of    a    given      provision,        and      early      legislative




      3Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶31-
35, 393 Wis. 2d 38, 946 N.W.2d 35.
      4State v. Halverson, 2021 WI 7, ¶22, 395 Wis. 2d 385, 953
N.W.2d 847;   James,  397   Wis. 2d 517,  ¶61  (Hagedorn,   J.,
concurring).
      5   James, 397 Wis. 2d 517, ¶61 (Hagedorn, J., concurring).
      6Halverson, 395 Wis. 2d 385, ¶22; see                        also    James,    397
Wis. 2d 517, ¶62 (Hagedorn, J., concurring).
                                         2
                                                           No.    2021AP1343 & 2021AP1382.bh


interpretation as evidenced by the first laws passed following

the adoption.'"7

     ¶49    Unfortunately, however, the petitioners in this case

do not offer this type of evidence or analysis.                              Instead, they

largely     recite       general       theories          of      government        power        and

selective    quotes       from       federal       and     state      cases.        Certainly

Montesquieu     and       Madison      inform        the      meaning       of    Wisconsin's

constitution,       but    they       cannot        serve      as    substitutes          for    a

faithful    originalist          analysis      of    our      constitution's         text       and

history.     They are helpful, but not sufficient.                               Where we are

asked to disavow nearly 100 years of precedent and institute

something     new,        an      honest       examination            of     the     original

understanding       of     the       Wisconsin       Constitution           is    never     more

necessary.

     ¶50    The constitutional claims raised by the petitioners do

not succeed because the historical evidence weighs against the

petitioners'       arguments         under   the     unique         facts   of     this    case.

Alternative evidence of the original understanding may exist for
this type of claim, but if it does, the petitioners have failed

to present it.        I remain open to more broadly reconsidering our

approach to the nondelegation doctrine in future cases.                                   But we

should     begin      with       a     careful       analysis         of     the     original

understanding of the Wisconsin Constitution.                          As it does here, a

text-and-history inquiry may resolve many nondelegation claims

without resort to a judicially-designed implementing doctrine.


     7 Halverson,  395               Wis. 2d 385,          ¶22       (quoting       Vos,        393
Wis. 2d 38, ¶28 n.10).

                                               3
                                                      No.   2021AP1343 & 2021AP1382.bh


                           I.    LEGAL PRINCIPLES

     ¶51     Before    discussing      the      merits      of    the    petitioners'

nondelegation claims, we must first address the legal principles

and methodology that guide our analysis of such challenges.

     ¶52     Like the federal Constitution, our state constitution

separates government power into three branches:                          legislative,

executive, and judicial.8             Then it "vests" discrete powers in

each corresponding branch——legislative power, executive power,

and judicial power.9       Although these powers overlap to a limited

extent, they are in most respects separate and distinct from one

another.10       Accordingly,         since     the     constitution        says     the

legislature is vested with legislative power, the inference is

that core legislative power may not be placed elsewhere, by the

legislature or otherwise.11           The same goes for the other branches

of government.        This principle is easy enough to understand in

concept, but it is far more difficult to apply in practice.

     ¶53     For nearly 100 years, this court has mostly taken a

hands-off     approach   to     claims    of    impermissible           delegation   of
legislative     power.12         We      have    upheld          laws    that   assign

     8    Vos, 393 Wis. 2d 38, ¶31.
     9 Wis. Const. art. IV, § 1; id. art. V, § 1; id. art. VII,
§ 2; see also Vos, 393 Wis. 2d 38, ¶31.
     10   Vos, 393 Wis. 2d 38, ¶¶32-34.
     11In re Constitutionality of Section 251.18, Wis. Statutes,
204 Wis. 501, 503, 236 N.W. 717 (1931).
     12State ex rel. Wis. Inspection Bureau v. Whitman, 196
Wis. 472, 504-06, 220 N.W. 929 (1928); Watchmaking Examining Bd.
v. Husar, 49 Wis. 2d 526, 533-34, 182 N.W.2d 257 (1971);
Westring v. James, 71 Wis. 2d 462, 468, 238 N.W.2d 695 (1976).

                                          4
                                                    No.   2021AP1343 & 2021AP1382.bh


policymaking to executive bodies based primarily on whether the

law contains sufficient procedural protections to curb abuses of

delegated power.13         While not without some substantive limits, we

have generally looked the other way if procedural protections

"will      adequately      assure      that   discretionary       power     is    not

exercised unnecessarily or indiscriminately."14

      ¶54     This has not always been our practice.15                Between 1896

and   1927,    we   were      more   exacting   regarding       the   substance   of

delegated authority.16          During that time, we said certain policy

decisions     could     not    be    farmed   out   to    the   executive   branch.

Although agencies could be left to fill up rather technical

details, the overall policy choices needed to come directly from




       Panzer v. Doyle, 2004 WI 52, ¶55, 271 Wis. 2d 295, 680
      13

N.W.2d 666, abrogated on other grounds by Dairyland Greyhound
Park, Inc. v. Doyle, 2006 WI 107, 295 Wis. 2d 1, 719 N.W.2d 408.

       Id. (noting that the nondelegation doctrine "is now
      14

primarily   concerned   with    the   presence   of   procedural
safeguards"); id., ¶79 n.29 (but observing that "there may be
certain powers that are so fundamentally 'legislative' that the
legislature may never transfer those powers to another branch of
government").

       See generally Joseph A. Ranney, Trusting Nothing to
      15

Providence: A History of Wisconsin's Legal System 377-88 (1999)
(surveying the development of the nondelegation doctrine in
Wisconsin).

       See Dowling v. Lancashire Ins. Co., 92 Wis. 63, 70-72, 65
      16

N.W.2d 738 (1896); State ex rel. Adams v. Burdge, 95 Wis. 390,
401-04, 70 N.W. 347 (1897); see also Joseph A. Ranney, Wisconsin
and the Shaping of American Law 82 (2017) (explaining that the
court took a "new tack" in Dowling and Adams). But see State ex
rel. Baltzell v. Stewart, 74 Wis. 620, 631-32, 43 N.W. 947
(1889) (upholding a statute that empowered a commission to
create and define drainage districts in Dane County).

                                          5
                                                 No.     2021AP1343 & 2021AP1382.bh


the legislature.17        We closed this chapter, however, and have

since     declined   to    fastidiously         police      the   line    between

permissible    legislative     grants      of     power     and    impermissible

delegations of legislative power.18

     ¶55    The petitioners urge us to return to a more robust

judicial enforcement of the nondelegation doctrine akin to our

1896-1927     decisions,     asking       that     we      articulate     general

principles to govern nondelegation challenges.                     Specifically,

relying on the separate writings of two United States Supreme

Court justices proposing tests under the federal Constitution,

     17Burdge, 95 Wis. at 402 ("[T]here must first be some
substantive provision of law to be administered and carried into
effect.").   Even during this era, however, state agencies were
permitted some hand in state government decision-making.
Minneapolis, St. Paul & Sault Ste. Marie Ry. Co. v. R.R. Comm'n
of Wis., 136 Wis. 146, 116 N.W. 905 (1908) (upholding a law that
directed the Railroad Commission to set railroad rates); State
ex rel. Buell v. Frear, 146 Wis. 291, 306, 131 N.W. 832 (1911)
(upholding a civil service law on the grounds that it simply
directed the agency to "ascertain the facts and to apply the
rules   of  law   thereto   under  the   prescribed  terms   and
conditions"); State v. Lange Canning Co., 164 Wis. 228, 241, 160
N.W. 57 (1916) (upholding a labor law that directed the
Industrial Commission to determine "what class or classes of
employment are dangerous or prejudicial to the life, health,
safety, or welfare of females" and regulate "the time which
females may labor therein").
     18See Whitman, 196 Wis. at 505-06.     Yet, it has not been
unfettered deference.    We have continued to strike down laws
that delegate too much authority to executive officials. E.g.,
Gibson Auto Co. v. Finnegan, 217 Wis. 401, 407, 259 N.W. 420
(1935) (striking down a depression era recovery act that
authorized the governor to establish fair competition codes,
noting it was "difficult to conceive of a more complete
abdication of legislative power than is involved in this act");
State ex rel. Zimmerman v. Dammann, 229 Wis. 570, 575-76, 283
N.W. 52 (1938) (striking down a law that delegated to an
emergency board the power to appropriate money).

                                      6
                                                      No.    2021AP1343 & 2021AP1382.bh


they advance a two-question framework that asks (1) whether the

delegated      power      involves      "the         formulation         of     generally

applicable     rules   of    private     conduct,"19         and   (2)        whether    the

executive branch, rather than the legislature, is left to make

policy judgments.20       The petitioners also urge us to maintain the

current requirement for procedural safeguards.

     ¶56    The   major     difficulty        with    the    petitioners'         plea    is

they make little effort to ground either their claims or their

proposed      framework      in   the     original          understanding         of     the

Wisconsin Constitution.           Instead, they point to language in our

1896-1927 cases and offer theories about nondelegation under the

federal    Constitution.          But    an    originalist         analysis       of     the

Wisconsin Constitution requires examining how the nondelegation

doctrine    was   understood       in    1848    when        our   constitution          was

ratified.21

     ¶57    The   petitioners'       effort      to     compose      a    new,    broadly

applicable legal test misses the key point in the analysis.                               We

must begin with constitutional text and history, and measure any
proposed test against that.             "A proper legal test must implement

and effectuate" the original understanding of the law; that is,

it "must be a faithful extension of the lines ascertainable in



     19See Dep't of Transp. v. Ass'n of Am. R.R.s, 575 U.S. 43,
70 (2015) (Thomas, J., concurring); see also Gundy v. United
States, 139 S. Ct. 2116, 2133 (Gorsuch, J., dissenting).
     20See Gundy,           139   S. Ct. at          2136,    2141       (Gorsuch,       J.,
dissenting).
     21   James, 397 Wis. 2d 517, ¶62 (Hagedorn, J., concurring).

                                          7
                                                    No.    2021AP1343 & 2021AP1382.bh


the   provision's      text   and   history."22            In    that     light,       the

questions     proposed   by   petitioners       are       less   helpful        to   this

nascent inquiry into the how the separation of powers should be

enforced by the judiciary today.              A better approach is first to

examine the allegedly improper delegation based on what the text

and history reveal.23



                              II.    APPLICATION

      ¶58    The   petitioners      in   this       case    offer       two    distinct

nondelegation      claims.     First,        they   contend       that    Wis.       Stat.

§ 252.03     impermissibly    delegates        legislative        power       to     local

health     officers.     Second,     the     petitioners         assert       that   Dane

County      Ordinance     § 46.40(2)          unlawfully         transfers           local




       State v. Roundtree, 2021 WI 1, ¶116, 395 Wis. 2d 94, 952
      22

N.W.2d 765 (Hagedorn, J., dissenting).

       The United States Supreme Court recently endorsed a
      23

similar approach in two federal constitutional contexts.        The
proper analytical framework for Second Amendment questions has
lingered in lower courts for over a decade. The Court has now
answered that question, at least preliminarily.     It articulated
a test that "requires courts to assess whether modern firearms
regulations are consistent with the Second Amendment's text and
historical understanding." New York State Rifle & Pistol Ass'n,
Inc. v. Bruen,       S. Ct.    , 2022 WL 2251305, at *12 (2022).
The Court explicitly rejected a generally applicable tiers of
scrutiny framework.    Id. at *9.   Similarly, the Court recently
instructed   the   "that   the   Establishment   Clause   must   be
interpreted   by    reference    to   historical   practices    and
understandings."            Kennedy      v.     Bremerton      Sch.
Dist.,      S. Ct.    , 2022 WL 2295034, at *3 (2022) (internal
quotation marks omitted).     These cases are instructive of the
type of analysis that can inform the meaning of the Wisconsin
Constitution as well.

                                         8
                                                               No.     2021AP1343 & 2021AP1382.bh


legislative          authority      to       Dane    County's        local     health      officer.

Both claims fall short, though for different reasons.



                             A.    Wisconsin Stat. § 252.03

       ¶59     In     the    challenged           statute,       the     legislature       directs

local       health     officers             to   "take    all        measures      necessary      to

prevent,          suppress        and        control      communicable            diseases"      and

instructs that they "may do what is reasonable and necessary for

the prevention and suppression of disease," including forbidding

public gatherings.24               The petitioners contend that in enacting

this        law,     the     legislature            violated          the    constitution          by

impermissibly          delegating            legislative         power       to    local    health

officers.

       ¶60     This claim rests upon the constitutional vesting of

legislative          power   "in        a    senate      and   assembly."25             While    this

textual grant informs our analysis, we must conduct a historical

inquiry       to     determine      how          this    was    understood         in    practice,

keeping our eye out for on-point historical analogues.
       ¶61     We applied this approach recently in State ex rel.

Kaul v. Prehn.26             There, we analyzed the available historical

evidence to determine whether the original understanding of the

Wisconsin          Constitution         conferred        broad       removal      powers    on    the

governor.27          Looking to the historical record, we rejected the

       24   Wis. Stat. § 252.03(1) & (2).
       25   Wis. Const. art. IV, § 1.
       26   2022 WI 50, ¶42-51,                     Wis. 2d          ,       N.W.2d         .
       27   Id.

                                                    9
                                                          No.   2021AP1343 & 2021AP1382.bh


attorney    general's        argument,        rooted      in    political     theory   and

federal law, that this sort of control over appointment and

removal was a core executive power.28                           Instead, our research

revealed that the original understanding of the removal power in

Wisconsin was different, and suggested that the legislature was

understood      to    have     more     of    these       powers    under     Wisconsin's

constitutional        design.29         That       form    of    analysis——looking      to

history      to       illuminate        the        understanding        of     imprecise

constitutional text——is appropriate in this case as well.

     ¶62    Our earliest statutes provide particularly important

evidence     of      how   the    Wisconsin         Constitution       was    originally

understood.30         The Revised Statutes of 1849 were written and

adopted    by     legislators         who    observed      or    participated     in   the

constitutional        convention        first       hand.31         Shortly    after    it

convened, Wisconsin's first state legislature quickly created a

commission      to    assist     in    drafting      our    first    statutes.32       The

commission's task was to compile and recommend an initial set of

laws based upon territorial rules and practice, omitting those


     28   Id., ¶¶43, 44-50.
     29   Id., ¶45.
     30See Vos, 393 Wis. 2d 38, ¶64 ("Early enactments following
the adoption of the constitution are appropriately given special
weight."); see also NLRB v. Canning, 573 U.S. 513, 572 (2014)
(Scalia, J., concurring) ("Of course, where a governmental
practice has been open, widespread, and unchallenged since the
early days of the Republic, the practice should guide our
interpretation of an ambiguous constitutional provision.").
     31   See Ranney, supra n.17, at 76.
     32   Id.

                                              10
                                                      No.   2021AP1343 & 2021AP1382.bh


that were obsolete, as well as those repugnant to the newly

drafted constitution.33             The commission's recommendations were

then    debated       and   voted    on   by    the    legislature,      ultimately

creating the Revised Statutes of 1849.34

       ¶63    These     laws     therefore     have   unique     relevance    to   an

analysis          focused   on     the    original      understanding        of    the

constitutional text.35            This is particularly true when we find

laws on the books today that either descended from these early

statutes or do similar things.                 When the constitutionality of

such a law is challenged, the historical context provided by

those early laws must weigh heavily in the analysis.                      Does this

mean these 1849 laws represent the final word on a statute's

constitutionality?          No.     But unquestionably, they provide very

strong evidence of the constitution's original understanding.36

       33   Id.
       34   Id. at 76-77.

       State v. Beno, 116 Wis. 2d 122, 138, 341 N.W.2d 668
       35

(1984) ("[B]ecause the Revised Statutes of 1849 are the first of
our statutes to be enacted following the constitution, it is
reasonable to rely on those statutes as reflecting the practice
when the constitution was adopted to assist our interpretation
of a word used by the authors of the constitution in 1848."
(quoting another source)).

       We have long employed this interpretive technique in
       36

constitution interpretation.     See State ex rel. Pluntz v.
Johnson, 176 Wis. 107, 114-15, 186 N.W. 729 (1922) (noting that
a statute "first appeared in the . . . Revised Statutes of 1849"
and concluding that it "amounts to contemporaneous legislative
construction    of   this    constitutional   provision,   which
construction is entitled to great deference"); Payne v. City of
Racine, 217 Wis. 550, 558, 259 N.W. 437 (1935) (same); Buse v.
Smith, 74 Wis. 2d 550, 572, 247 N.W.2d 141 (1976) (noting the
persuasive force of "the contemporaneous construction evidenced"
a provision of the "Revised statutes of 1849").
                                          11
                                                       No.    2021AP1343 & 2021AP1382.bh


      ¶64     One such 1849 statute is especially on-point in this

case.      Chapter 26 in the Revised Statutes of 1849 was entitled

"Of the Preservation of the Public Health."37                         That statute is

significant for our purposes because it established local boards

of   health      and     gave    them    duties     and      responsibilities        quite

similar to the statutes challenged in this case.38                          In relevant

part, the statute provided:                   "Every board of health may take

such measures, and make such rules and regulations, as they may

deem most effectual for the preservation of the public health."39

It then provided that "every person who shall violate any order

or regulation, made by any board of health . . . shall be deemed

guilty of a misdemeanor, and punished by a fine not exceeding

one hundred dollars, or by imprisonment in the county jail not

exceeding        three    months."40          In   other     words,    not    only     did

Wisconsin's        first       state     government       authorize     local      health

authorities       to     issue    orders,     it   criminalized       the    failure    to

follow those orders.

      ¶65     These      1849    statutes      offer      significant       evidence    of
original      understanding         in     this    case.       When    the    Wisconsin

Constitution        was        ratified,      those    participating          in     state

government       did     not    appear   to    understand      the    constitution      to

forbid     giving      local     officials     charged     with   protecting       public



      37   Wis. Stat. ch. 26 (1849).
      38   Id.
      39   Wis. Stat. ch. 26, § 2 (1849).
      40   Wis. Stat. ch. 26, § 3 (1849).

                                              12
                                                               No.   2021AP1343 & 2021AP1382.bh


health       the    authority          to    issue        at     least      some       orders     of

indeterminate            character.           Nor       was      it      understood        to     be

problematic if those orders were enforceable.                              That same general

statutory authority has been amended and modified many times,

but it continues in today's                       Wis. Stat. § 252.03.41                  If this

arrangement on its face did not run afoul of the constitutional

separation of powers in 1849, it is hard to see why it would

today.        Whatever         theoretical         nondelegation           framework       may    be

found in the Wisconsin Constitution, this kind of empowerment of

local health officials does not appear to violate it.

       ¶66    I     stress      that    this       conclusion         does       not   mean     that

orders       issued       by    local       health        officers         are     immune       from

challenge.          In    State    ex       rel.    Adams      v.     Burdge,      for   example,

following a challenge by an affected parent, this court struck

down    a    rule    adopted      by    the       state    board      of    health       mandating

smallpox vaccines as a condition of attending school.42                                          The

court found this to be in conflict with the law mandating school

attendance, and explained that permitting the state board of
health to adopt this type of rule would be an impermissible

delegation of legislative power.43                        The court further concluded

the    rule    would       be    "void       as     unreasonable           and    unnecessary,"




       See Wis. Stat. ch. 26, §§ 2, 3 (1849); Wis. Stat. ch. 32
       41

§§ 2, 3 (1858); Wis. Stat. ch. 57, §§ 1412, 1413 (1878); Wis.
Stat. ch. 76e § 1412 (1921); Wis. Stat. § 143.03 (1923-24); Wis.
Stat. § 252.03 (1993-94).
       42   95 Wis. 390; see also James, 397 Wis. 2d 517.
       43   Burdge, 95 Wis. at 399-404.

                                                   13
                                                 No.    2021AP1343 & 2021AP1382.bh


calling it "a sweeping and far–reaching exercise of the power."44

But Burdge itself affirmed that the legislature could authorize

health officials to issue orders in some circumstances:

     It cannot be doubted but that, under appropriate
     general   provisions  of   law    in   relation to  the
     prevention and suppression of dangerous and contagious
     diseases,   authority   may    be    conferred  by  the
     legislature upon the state board of health or local
     boards to make reasonable rules and regulations for
     carrying into effect such general provisions, which
     will be valid, and may be enforced accordingly.[45]
Unlike in Burdge, the question in this case is not whether a
particular order was out of bounds, but whether the statute may

authorize public health orders at all.                Justice Pinney's opinion

in Burdge supports the conclusion that the authority to issue

local health orders may be conferred by the legislature on local

health    officials,    but   specific       orders    may   be   challenged   on

constitutional    grounds     or   on    the    basis     that    they   are   not

reasonable and necessary, among other claims.46

     ¶67    Perhaps historical evidence specific to the Wisconsin

Constitution weighs the other way, but it has not been presented

to us nor has my research uncovered it.                My conclusion is based


     44   Id. at 405.
     45   Id. at 401.
     46 The dissent misses this point in our cases and
misunderstands the claim before us. It spends considerable time
criticizing the fines levied against A Leap Above Dance, LLC;
the decision to classify a dance class as a high risk sport; the
multiple orders it describes as "oppressive"; and the banning of
gatherings in private homes before Thanksgiving.      But again,
whether    those   particular    choices    were   unlawful   or
unconstitutional is not before this court; the petitioners
challenged only whether any orders can be issued at all.

                                        14
                                                     No.   2021AP1343 & 2021AP1382.bh


on the historical evidence available to me and the unique claims

before us.47       And because this claim can be resolved on the basis

of this historical evidence, it is unnecessary at this time to

adopt a new nondelegation framework to analyze future claims.



                    B.    Dane County Ordinance § 46.40(2)

      ¶68    The     petitioners'        second      nondelegation        claim       is

different.         They    contend      Dane      County   Ordinance      § 46.40(2)

unlawfully     delegates        local    legislative       power   vested       in   the

county     board    to    the   local    health     officer.       The    challenged

ordinance provides:         "It shall be a violation of this chapter to

refuse to obey an Order of the Director of Public Health Madison

and   Dane     County      entered      to    prevent,     suppress      or     control

communicable disease pursuant to Wis. Stat. [§] 252.03."48                           The

penalty for noncompliance is a forfeiture "not less than $50 nor

more than $200 for each day that a violation exists."49                         Refusal

to pay the forfeiture, when one has the ability to pay, may

result in confinement not to exceed 30 days.50
      ¶69    The dissent contains a thorough overview of the cases

interpreting        Article      IV,     Section      22     of    the        Wisconsin

Constitution, on which the petitioners' claim is based.                         But we



       Prehn,
      47           Wis. 2d    , ¶44 (explaining that it falls to
the parties to "construct a historical record in support of"
their constitutional claims).
      48   Dane County Ordinance § 46.40(2).
      49   Dane County Ordinance § 46.27(1).
      50   Dane County Ordinance § 46.27(3).

                                             15
                                                          No.    2021AP1343 & 2021AP1382.bh


need not analyze that provision because Dane County Ordinance

§ 46.40(2) does not even trigger it.                      The ordinance is limited.

It penalizes those who refuse to obey an order issued "pursuant

to Wis. Stat. [§] 252.03."                    The authority to issue an order

punishable under this ordinance is therefore confined to the

powers conferred by § 252.03.                   The ordinance on its face simply

does not give the county's legislative power to the local health

officer;     it     does    not    independently              authorize       local    health

officers    to    issue     orders       at    all.       The     legislature——not          the

county board——granted that power to local health officers in

§ 252.03, which is all the ordinance appeals to.                              The ordinance

makes it a violation subject to penalty to disobey a lawful

order authorized by § 252.03.51                 Just as the legislature can, and

does, penalize the violation of lawful public health orders,52 I

see no reason why a duly enacted county ordinance making it a

violation to disobey lawful local public health orders would be

considered an impermissible delegation of power.

     ¶70    The     petitioners       offer         no   meaningful          counterargument
for this understanding of what the ordinance does, asserting

only that if the power to issue orders comes from Wis. Stat.

§ 252.03     rather        than    the        ordinance,         "it    just     means     the

nondelegation       problem       lies     in       § 252.03."          But     as    we   have

explained,       § 252.03    does     authorize          local     health       officers     to

issue     orders,     and    it     does        not      violate       the    nondelegation

doctrine.         Nothing     in     the       text      of     Dane    County       Ordinance

     51   See also Wis. Stat. § 66.0113.
     52   See Wis. Stat. § 252.25.

                                               16
                                                              No.    2021AP1343 & 2021AP1382.bh


§ 46.40(2)      suggests         it       separately          authorizes         local    health

orders.      Without       that,       there       is    no    plausible      delegation        of

legislative power to evaluate.



                                     III.     CONCLUSION

    ¶71     The       petitioners          bring        us    two     nondelegation       claims

supported by a proposal for how we should analyze nondelegation

questions       going      forward.            I        do     not     endorse      a    broader

nondelegation         framework        at     this       time       because      doing    so   is

unnecessary      to    resolve        the    claims          before    us.       Based   on    the

historical       record,         I     conclude          the        legislature         did    not

impermissibly         delegate        legislative              power     to   local       health

officers by authorizing them to issue orders under Wis. Stat.

§ 252.03.       I also conclude the petitioners' claim that Dane

County     Ordinance         § 46.40(2)            violates           local      nondelegation

principles fails because the ordinance does not delegate, or

redelegate as the dissent frames it, legislative power at all.

    ¶72     I    close      with      a     word    to       litigants.       Regardless        of
judicial philosophy, every member of this court is interested in

what the text says and what the historical evidence reveals

about the text.53           Therefore, parties who come to us advancing

legal    theories      grounded        in    the     Wisconsin         Constitution       should

make every effort to present arguments focused on the original

understanding         of   our   constitution.54                While     such     briefing    is



    53 See majority/lead op., ¶¶38-39 (relying                                on    historical
evidence from Wisconsin's founding era).
    54    See Halverson, 395 Wis. 2d 385, ¶¶22, 24.
                                  17
                                              No.   2021AP1343 & 2021AP1382.bh


always welcome, arguments of this type are especially helpful

when analyzing novel claims or considering challenges to our

precedent.      This   is   not   a   new   invitation;    it   is   made   in

earnest.55




     55   James, 397 Wis. 2d 517, ¶62 (Hagedorn, J., concurring).

                                      18
                                                        Nos.    2021AP1343 & 2021AP1382.rgb


      ¶73       REBECCA GRASSL BRADLEY, J.                  (dissenting).

      "'Law is the ultimate science,'" Paul quoted.  "Thus
      it reads above the Emperor's door. I propose to show
      him law."
Frank Herbert, Dune 284 (Penguin Books 2016) (1965).

      ¶74       Our    republic     and       our   state       were    founded       on   the

fundamental idea that the people possess inherent rights, they

form governments for the primary purpose of protecting those

rights,     and       governments       may    exercise        only    those    powers     the

people consent to give them.1                  Under our state constitution, the

people of Wisconsin authorized particular elected officials to

exercise power over them.                 But the people never consented to

that power being given away.

      ¶75       This case involves the power to make the rules by

which     the     people    will    be        bound,    a      power   the     people      have

entrusted        to     state     and     local        legislatures          alone.         Not

surprisingly, when the people consented to submitting to the

rules     that    will     govern   society,        they       carefully       confined     the

exercise of such awesome power to those whom they elect.                               Should

others attempt to rule over the people, their actions are beyond

the law, even if they bear the imprimatur of a legislative body.

Legislators have no power to anoint legislators; only the people

do.


      1Echoing the Declaration of Independence, the people of
Wisconsin enshrined these first principles in the first section
of the first article of our state constitution: "All people are
born equally free and independent, and have certain inherent
rights; among these are life, liberty and the pursuit of
happiness; to secure these rights, governments are instituted,
deriving their just powers from the consent of the governed."
Wis. Const. art. I, § 1.
                               1
                                                  Nos.   2021AP1343 & 2021AP1382.rgb

       The legislative cannot transfer the power of making
       laws to any other hands: for it being but a delegated
       power from the people, they who have it cannot pass it
       over to others. . . . And when the people have said,
       We will submit to rules, and be governed by laws made
       by such men, and in such forms, no body else can say
       other men shall make laws for them; nor can the people
       be bound by any laws, but such as are enacted by those
       whom they have chosen, and authorized to make laws for
       them.   The power of the legislative, being derived
       from the people by a positive voluntary grant and
       institution, can be no other than what that positive
       grant conveyed, which being only to make laws, and not
       to make legislators, the legislative can have no power
       to transfer their authority of making laws, and place
       it in other hands.

       . . . .

       The legislative neither must nor can transfer the
       power of making laws to any body else, or place it any
       where, but where the people have.
John       Locke,    Second   Treatise      of    Government     §§ 141–42    (C.B.

McPherson ed. 1980) (1690).

       ¶76    The     majority    misunderstands         first   principles     and

ignores the plaintiffs' principal and most persuasive argument.

In    Article       IV,   Section 22   of   the    Wisconsin     Constitution,    a

section the majority/lead opinion2 and the concurrence both cite
but    once     in    passing    references,3      the    people    of   Wisconsin

       Wis.
       2     Sup.   Ct.   IOP             III.G.5  ("If . . . the  opinion
originally circulated as the             majority opinion does not garner
the vote of a majority of the            court, it shall be referred to in
separate writings as the 'lead           opinion[.]'").

       The plaintiffs' main brief cites Article IV, Section 22 of
       3

the Wisconsin Constitution so many times, the table of
authorities does not provide specific page numbers for each
instance in which it is cited, instead using the phrase,
"passim." The majority/lead opinion instead focuses on Article
IV, Section 1 (which vests all legislative power in the senate
and assembly). The plaintiffs' main brief cites that clause on
a single page. Justice Brian Hagedorn complains the petitioners
do not analyze the original meaning of this provision but he
                                2
                                                           Nos.    2021AP1343 & 2021AP1382.rgb


authorized the state legislature to delegate certain powers to

county    boards.          That    section       states,          "[t]he     legislature          may

confer upon the boards of supervisors of the several counties of

the state such powers of a local, legislative and administrative

character as they shall from time to time prescribe."                                           Wis.

Const. art. IV, § 22.              The original public meaning of this text,

as confirmed by the historical record, reflects the founders'

recognition        of     the     non-delegation            principle,         on       which      the

constitutional           framers'       vesting       of    separate         powers        in     each

branch was based.              Because the people decide who may create the

laws that will bind them, those to whom power has been delegated

may    not    give       it     away.      The        people       adopted         an    exception

permitting the legislature to delegate lawmaking power to county

boards    (the     members        of    which    are       elected),         but    those       local

governmental entities may not give the power to anyone else.

See infra Part II.

       ¶77    This court has long held the Wisconsin Constitution

does   not    permit       county       boards       of    supervisors        to        subdelegate
lawmaking power.              Although Article IV, Section 22 authorizes the

initial delegation from the legislature to the county boards,

the    constitution             does     not         authorize        any      subdelegation.

Accordingly, this court has declared unconstitutional a statute

enacted      by    the     legislature         authorizing          "a     county         board    to

delegate      to     the       electors    of        the     county      a     power       by     the

Constitution expressly delegated to the county board itself."

fails to undertake the analysis at all.    Discerning original
meaning requires hard work but is an essential element of our
job as justices.

                                                 3
                                                   Nos.   2021AP1343 & 2021AP1382.rgb


See Marshall v. Dane Cnty. Bd. of Supervisors, 236 Wis. 57, 59,

294 N.W. 496 (1940).          The constitution does not give the Dane

County Board of Supervisors any authority to empower a single,

unelected bureaucrat to restrict the liberty of the people of

Dane County.4

     ¶78    Dane County Ordinance § 46.40 (Dec. 2020) violates the

Wisconsin   Constitution       because        it    transfers     lawmaking      power

delegated to the Dane County Board of Supervisors.                         Enforcing

the non-delegation principle is vital to the maintenance of free

government but the majority eviscerates it.                     Violating its oath

to uphold the Wisconsin Constitution, the majority disturbs the

people's constitutional choices of who may exercise power over

them, eroding the people's fundamental freedoms.                      I dissent.

                               I.     BACKGROUND
                    A.    Dane County Ordinance § 46.40

     ¶79    The    outbreak    of    COVID-19        spawned     an     unprecedented

exercise    of    extraordinary       power        over   the    people     by     many

governmental      entities.         See   generally       Samuel       Alito,    United
States Supreme Court Justice, Address at the Federalist Society

National Convention (Nov. 12, 2020) ("The pandemic has resulted

in   previously          unimaginable         restrictions         on     individual

liberty.").       This case concerns the actions of one particular

official, Janel Heinrich, the Public Health Officer and Director

of Public Health of Madison and Dane County ("PHMDC").

     4 As explained in Part II, a county board of supervisors can
pass an ordinance that takes effect only if it is approved by a
vote of the people; however, it cannot make referendum votes to
pass ordinances by direct democracy binding on itself.

                                          4
                                                    Nos.       2021AP1343 & 2021AP1382.rgb


       ¶80   For nearly two years, Heinrich has been creating law,

interpreting it, and then enforcing it against the people of

Dane    County.      In   late      May    2020,    the        Dane   County    Board   of

Supervisors passed Dane County Ordinance § 46.40, purportedly

granting     Heinrich     unilateral       rulemaking          authority    effectively

identical (although on a smaller geographical scale) to the very

powers this court held only weeks earlier could not be lawfully

exercised by a state official.                  See generally Wis. Legislature

v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942 N.W.2d 900; Wis. Cnty.

Ass'n,       Guidance     in     Implementing         Regulations           Surrounding

Communicable      Diseases     37    (2020)        ("Even       though    the   decision

applied only to [the Department of Health Services ('DHS')], the

Palm Court's reasoning suggests that legislative body oversight

may be a prerequisite to an unelected official's (e.g., a local

health    officer)      authority     to    enforce        a     public   health   order

applicable to the public at large without raising significant

constitutional concerns surrounding separation of powers.").

       ¶81   Dane County Ordinance § 46.40 provides, in relevant
part:

       (1) Duty of Director, Public Health Madison and Dane
           County. Pursuant to Wis. Stat. ss. 252.03(1) & (2)
           the Director of Public Health Madison and Dane
           County shall promptly take all measures necessary
           to prevent, suppress and control communicable
           diseases within Dane County, including forbidding
           public gatherings when deemed necessary to control
           outbreaks or epidemics.

       (2) Public Health Orders. It shall be a violation of
           this chapter to refuse to obey an Order of the
           Director of Public Health Madison and Dane County
           entered   to   prevent,   suppress   or   control


                                            5
                                                               Nos.     2021AP1343 & 2021AP1382.rgb

             communicable                diseases          pursuant          to     Wis.       Stat.
             s. 252.03.
§ 46.40(1)–(2).                A violation of an "order" issued pursuant to

this ordinance exposes a person to a civil forfeiture of $50 to

$200 for each day the violation exists.                                  Dane County Ordinance

§ 46.27(1).            If a person does not pay, the person can be jailed.

§ 46.27(3)             ("Any      person        who    has        the    ability          to    pay     any

forfeiture against him or her under this chapter but who refuses

to   do      so       may    be     confined          in    the     county         jail     until      such

forfeiture         is       paid,     but   in        no    event       to       exceed    thirty      (30)

days.").

       ¶82        The ordinance creates an enforcement mechanism non-

existent          in     Wisconsin         statutes.              For        context,       Wis.      Stat.

§ 252.25 (2019–20)5 states:

       Any person who willfully violates or obstructs the
       execution of any state statute or rule, county, city
       or village ordinance or [DHS] order under this chapter
       and relating to the public health, for which no other
       penalty is prescribed, shall be imprisoned for not
       more than 30 days or fined not more than $500 or both.
While § 252.25 declares a violation of a DHS order punishable by

jail       and    a     fine,       it    does    not       provide          a    penalty       or     other

enforcement            mechanism          for    "orders"          issued          by     local      health

officers.              See     Wis.      Cnty.        Ass'n,      Guidance          in     Implementing

Regulations, at 32 ("Neither the statutes nor the administrative

code provide for a detailed enforcement mechanism of a local

health officer's general order.                             It is important to understand

that a local health officer's order, standing alone, may not be


       All subsequent references to the Wisconsin Statutes are to
       5

the 2019–20 version unless otherwise indicated.

                                                       6
                                                       Nos.    2021AP1343 & 2021AP1382.rgb


'enforced'    –     make    a    violator         subject     to   civil      forfeiture     –

absent a local ordinance allowing for such enforcement.").                                Dane

County's    prayer      for      relief         effectively     concedes       this   point,

citing Dane County Ordinance § 46.27(1)——not any statute——as a

justification for the fine.

      ¶83    The question in this case is not whether any statute

has   delegated         lawmaking          power     to       Heinrich        (lawfully     or

otherwise)        but   whether           the    county     ordinance         has   lawfully

delegated     this      power        to    her.       See     Dane   County         Ordinance

§ 46.40(2) ("It shall be a violation of this chapter . . . .").

Because     the    county       board      empowered      Heinrich       to    define     what

constitutes a violation of the ordinance, and only a violation

of the ordinance can trigger a penalty, the issue in this case

does not rest on any statute purporting to directly grant her

authority.        To the extent the majority suggests otherwise, it

misdirects the analysis.

                                B.    Heinrich's Tyranny

      ¶84    Heinrich has exercised dictatorial powers for nearly
two years, in contrast with her peers in other counties.6                                   In

this very case, Dane County fully admits Heinrich issued an


      6Dane County's COVID-19 response is atypical. According to
the complaint, "[o]nly three counties that plaintiffs are aware
of (Dane, Door, and Pierce) have adopted ordinances preemptively
making any order of the local health officer enforceable without
limits or oversight by the county board."     Additionally, "only
Dane County's local health officer has issued orders in reliance
on such an ordinance, that Plaintiffs are aware of."          The
majority insinuates the mandates imposed by Heinrich's orders
were necessary, but the COVID-19 response by the remaining 71
counties in the state belies the majority's misperception of
reality. See Majority/lead op., ¶4.

                                                 7
                                                   Nos.     2021AP1343 & 2021AP1382.rgb


"emergency order."            PHMDC then posted "guidance" on its website

explaining how Heinrich defined certain key terms in that order.

PHMDC later filed an enforcement action against A Leap Above

Dance, LLC ("Dance Studio") seeking nearly $24,000 in fines.7

       ¶85      According     to   Dane     County,       around     Christmas        2020

(nearly a year after the outbreak of COVID-19), the Dance Studio

held       a   performance    of   the    Nutcracker      ballet.        Dane    County

mislabeled this performance a "high risk sport" as defined on

its webpage——not in Heinrich's order.8                 For the apparent purpose

of maximizing penalties, it declared that each of the eight

segments of the ballet constituted a different event.                         The Dance

Studio pointed out that the order's terms permitted "unregulated

youth      programs,"    an    undefined     phrase    in     the    order.      In   its

Orwellian doublethink,9 Dane County absurdly says ballet is a

sport and not a youth program.

       ¶86      After   the    Dance     Studio   joined      this    lawsuit,    PHMDC

dismissed the enforcement action and filed two counterclaims in

       Although Dane County uses the term civil forfeiture, a
       7

$24,000 penalty could cripple a small business.

       Shockingly, Dane County's second counterclaim begins,
       8

"[g]roup dance was classified as a COVID-19 high risk sport in
Sports Guidance issued by the PHMDC[.]"
       9"To know and not to know, to be conscious of complete
truthfulness while telling carefully constructed lies, to hold
simultaneously two opinions which cancelled out, knowing them to
be contradictory and believing in both of them, to use logic
against logic, to repudiate morality while laying claim to it,
to believe that democracy was impossible and that the Party was
the guardian of democracy . . . .   Even to understand the word
'doublethink' involved the use of doublethink." George Orwell,
Nineteen Eight-Four 36 (Plume | Harcourt Brace Book 2003)
(1949).

                                            8
                                                      Nos.    2021AP1343 & 2021AP1382.rgb


this case.       Although Dane County now seeks less than $24,000, it

still       alleges     sixteen      separate     violations——eight             for     each

counterclaim——for a single ballet performance.                             Specifically,

Dane County asserts the Dance Studio committed eight separate

violations      of     the    "mass    gathering"       prohibition         declared     in

Heinrich's      emergency       order.      In    a    second     counterclaim,        Dane

County       asserts     eight       separate     violations        of     a     "physical

distancing" mandate declared in an amendment to the order.

       ¶87     At oral argument, plaintiffs' counsel claimed Heinrich

had    issued    twenty-three         different       emergency     orders.        I   take

judicial notice that PHMDC's website confirms the accuracy of

this statement.10            For the better part of two years, the people

of Dane County have been subjected to a constantly shifting

regulatory regime, rendering compliance illusory and objections

futile.       As even the majority acknowledges, Heinrich's orders

have     "requir[ed]         face    coverings,        limit[ed]      or       forbid[den]

gatherings,       require[ed]         sanitation       protocols      for       particular

facilities, limit[ed] or forbid[den] certain sport activities,
limit[ed] businesses' allowable indoor capacity, and requir[ed]

physical distancing between individuals."11                       In abstract terms,

these measures may not seem particularly burdensome; in reality

they    were    oppressive.           As   but    one        representative      example,

Heinrich       banned        small    gatherings        in     private      homes      over




       Current Orders, PHMDC (last visited June 2,
       10                                                                             2022),
https://publichealthmdc.com/coronavirus/current-order.
       11   Majority/lead op., ¶4.
                                            9
                                                    Nos.    2021AP1343 & 2021AP1382.rgb


Thanksgiving, giving a mere week's notice of this diktat.12                             She

threatened $1000 fines for violations.

       ¶88     Rather than respond to any of the legal analysis in

this dissent, the majority instead castigates its author for

characterizing         Heinrich's        actions       in        terms     of    tyranny,

autocracy,      dictatorship,         and   despotism.            There    are   no   more

fitting      words    to   describe      the     arrogation       of     power   Heinrich

wields.        James Madison forewarned that "[t]he accumulation of

all powers, legislative, executive, and judiciary, in the same

hands, whether of one, a few, or many, and whether hereditary,

self-appointed, or elective, may justly be pronounced the very

definition of tyranny."           The Federalist No. 47, at 373–74 (James

Madison) (John C. Hamilton ed., 1882) (emphasis added).

       ¶89     Because     his   legal      analysis        of    the     non-delegation

doctrine collapses under the weight of founding principles and

more    than    100    years     of    Wisconsin     precedent           applying     them,

Justice Brian Hagedorn attempts to marginalize this opinion as


       Demonstrating that judicial review is an inadequate
       12

procedural safeguard, this court denied an original action
challenging this particular order brought by two of the
plaintiffs in the present case, over the strong dissent of three
justices.     Gymfinity   v.   Dane  County,   No. 2020AP1927-OA,
unpublished order, at 3 (Wis. Dec. 21, 2020) (Roggensack, C.J.,
dissenting) ("While this court has recently received a barrage
of petitions to commence original actions, when it is presented
to us that fundamental personal liberty is suppressed by an
unelected official, we must act.       Waiting until the matter
proceeds through a circuit court and the court of appeals will
be justice denied.").    The petition was filed on November 23,
2020——this court did not act until December 21 of that year, by
which time, the Thanksgiving turkey was definitely cold.      The
plaintiffs inform us they waited four months for a temporary
injunction decision from the circuit court.

                                            10
                                                    Nos.    2021AP1343 & 2021AP1382.rgb


"miss[ing]       th[e]    point"       by        spending     "considerable           time"

"criticizing"       Heinrich's        "choices."13            It    is,     of   course,

customary for any judicial opinion to relay the facts of the

case; this 53-page opinion spends four paragraphs reciting them

while the remaining 72 paragraphs expound the law.                               Justice

Hagedorn simultaneously suggests the facts are irrelevant to the

legal     issues    before     us     while       rejecting        "the     petitioners'

arguments under the unique facts of this case."14                             The facts

illustrate the raison d'être for the non-delegation principle:

protecting the people from governmental encroachments on their

liberty.     Like the Wizard of Oz, Justice Hagedorn says, "[p]ay

no attention to that man behind the curtain!"                        The Wizard of Oz

(1939).     But the public has a "right to know" the truth.                            See

Hawkins     v.     Wis.   Elections         Comm'n,        2020    WI 75,     ¶14,     393

Wis. 2d 629, 948 N.W.2d 877 (Roggensack, C.J., dissenting).

    ¶90     A "public servant" who exceeded her lawful authority

has no ground to argue she was "merely doing her job[.]"15                            As a

government official, Heinrich has an obligation to perform her
duties within constitutional confines even if a majority of this

court is not willing to enforce those boundaries.                            History is

replete    with     examples     of     abuses       by     public        officials     who

rationalized their actions as "just doing their jobs."




    13    Concurrence, ¶66 n.46.
    14    Id., ¶50 (emphasis added).
    15 Teigen v. Wis. Elections Comm'n, 2022 WI __, ¶247 n.17,
__ Wis. 2d __, __ N.W.2d __ (Ann Walsh Bradley, J., dissenting).

                                            11
                                                        Nos.       2021AP1343 & 2021AP1382.rgb


     ¶91       Heinrich       is   a   powerful        government        official,         not   a

powerless victim who has been dragged to court, as the majority

insinuates.          Heinrich is a named party in this case——she has had

every "opportunity to defend herself"16 (and to prosecute her own

counterclaims,          for    that      matter).             In     contrast,        defending

government overreach is difficult, as evidenced by the majority

glossing    over        the   facts     of    this     case    and     refusing       to   apply

governing law.

     ¶92       Instead of defending liberty, the majority tries to

conceal     tyranny         with   benevolent          motives.           "[T]he       greatest

threats to our system of constitutional liberties may arise when

the ends are laudable, and the intent is good——especially in an

emergency."          County of Butler v. Wolf, 486 F. Supp. 883, 890

(W.D.     Penn.      2020).        However       well-intentioned,              a    government

official       who    employs      her       powers    to      prohibit       families      from

enjoying Thanksgiving dinner together and who threatens hefty

financial sanctions for noncompliance has become the people's

master rather than their servant.                       "Thomas          Jefferson advised
against being 'deluded by the integrity of' governmental actors'

'purposes'        and       cautioned        against     'conclud[ing]              that   these

unlimited powers will never be abused' merely because current

office holders 'are not                 disposed to abuse them.'"                     Palm, 391

Wis. 2d 497,          ¶82     (Rebecca        Grassl     Bradley,         J.,       concurring)

(quoting       Thomas       Jefferson,       Notes     on     the     State     of    Virginia.

Edited    by    William       Peden.         Chapel     Hill:        University       of   North

Carolina Press for the Institute of Early American History and

     16   Majority/lead op., ¶44.

                                               12
                                                   Nos.   2021AP1343 & 2021AP1382.rgb


Culture,     Williamsburg,            Virginia,     1954.           The     Founders'

Constitution, Volume 1, Chapter 10, Document 9, http://press-

pubs.uchicago.edu/founders/documents/v1ch10s9.html.                                 The

University    of    Chicago     Press)    (modification       in    the    original).

"Jefferson     forewarned        that     '[t]he     time     to    guard    against

corruption and tyranny, is before they shall have gotten hold on

us.     It is better to keep the wolf out of the fold, than to

trust   to   drawing      his   teeth    and   talons      after    he    shall   have

entered.'"         Id.    (quoting     Jefferson,     Notes    on    the    State   of

Virginia).     The majority stands by while unlimited powers are

abused, and does nothing to guard against the tyranny that has

already gotten hold of the people of Dane County.

                                  II.     ANALYSIS

                     A.    The Non-Delegation Principle
      ¶93    Evidence      of   the    non-delegation       principle      underlying

the separation of powers in the Wisconsin Constitution has been

well-documented by Wisconsin's seminal source for originalist

constitutional interpretation:

      In the formation of a state constitution it would be
      well to keep in view the principles upon which
      republican governments profess to be established. All
      legitimate power proceeds from the people. This could
      not be denied, even among men who wished to frame a
      monarchy. . . .   [W]e sometimes find men, nominally
      liberal, practical tyrants.      The governed should
      beware of transferring too much authority into the
      hands of rulers; for, forgetting that they are
      servants, they too often become masters of the people.
      Individuals are more ambitious and more tenacious of
      power than the mass, and all history has proved that
      in times of peace and quiet the former are apt to make
      inroads and aggressions upon the latter. . . . Under
      the head of implied and constructive powers, tyranny

                                          13
                                                      Nos.    2021AP1343 & 2021AP1382.rgb

      may find a plausible pretext to stamp his foot, rough-
      shod, upon the neck of the American eagle.
A Convention Editorial (1846), reprinted in The Movement for

Statehood, 1845–46, at 309, 310–11 (Milo M. Quaife ed., Wis.

Hist. Soc'y 1918).

      ¶94     The people of Wisconsin are the ultimate sovereign.

Id. at 312 ("The persons that constitute the nation are the

source   of      all    delegated      power.");           Taxation——Borrowing         Money

(1846), reprinted in The Movement for Statehood, 1845–46, at

177, 179 ("There is no sovereign and independent power except in

the   people.").             "All    people      are       born    equally      free     and

independent, and have certain inherent rights; among these are

life, liberty and the pursuit of happiness; to secure these

rights, governments are instituted, deriving their just powers

from the consent of the governed."                         Wis. Const. art. I, § 1.

"Under the Wisconsin Constitution, government officials, whether

elected or appointed, are servants of the citizens, not their

masters."        Palm, 391 Wis. 2d 497, ¶68.

      ¶95     The people have delegated to state government, subject

to limits specified in the state constitution, powers they would

otherwise        inherently       retain.        In    a     sense,      each   branch   of

government is an "agent" of the people, capable of legitimately

exercising only those powers the people have delegated to them.

Philip Hamburger, Is Administrative Law Unlawful? 377 (2014);

see also Taxation——Borrowing Money, at 179 ("The members of the

legislature are the agents of the people.                             They act for the

people      by    power      of     attorney.").             Embodying      this    agency
relationship,          the   constitution        commands         that    "'[a]ll      laws'

                                            14
                                                        Nos.   2021AP1343 & 2021AP1382.rgb


enacted pursuant to the Wisconsin Constitution begin with the

phrase, '[t]he people of the state of Wisconsin, represented in

the senate and assembly, do enact as follows.'"                           In re Amending

Wis. Stat. §§ 48.299 & 938.299 Regulating the Use of Restraints

on Child. in Juv. Ct. (Juv. Ct.), 2022 WI 26, ¶55 n.11, __

Wis. 2d __,        __     N.W.2d __          (Rebecca          Grassl     Bradley,        J.,

dissenting) (quoting Wis. Const. art. IV,                          § 17(1)).        As our

state's founders understood, "'[l]aw is an expression of the

legislative       will'——that        is,     an    embodiment        of    the     people's

wishes, expressed by delegated authority."                        Legal Absurdities——

Pleadings (1846), reprinted in The Movement for Statehood, 1845–

46, at 467, 470 (quoting the Livingston Code).

    ¶96     Under the common law of agency, "the agent ordinarily

cannot   subdelegate           the   power    to    a     sub-agent,       as    this   runs

counter to the apparent intent of the principal."                               Koschkee v.

Taylor, 2019 WI 76, ¶54 n.5, 387 Wis. 2d 552, 929 N.W.2d 600

(Rebecca Grassl Bradley, J., concurring) (quoting Hamburger, Is

Administrative Law Unlawful?, at 380); see also Lang v. Lions
Club of Cudahy Wis., Inc., 2020 WI 25, ¶40, 390 Wis. 2d 627, 939

N.W.2d 582 (lead op.) ("An agent may appoint a subagent only if

the agent has actual or apparent authority to do so."                              (quoting

Restatement       (Third)       of   Agency       § 3.15(2))).            "In    individual

circumstances,          this    is    a    matter       of     personal     freedom;      in

politics,     it    is     a     foundation        of     constitutional          liberty."

Hamburger, Is Administrative Law Unlawful?, at 380.                                Delegata

potestas    non    potest       delegari:          no     delegated       powers    can   be
further delegated.             The non-delegation principle ensures only

                                             15
                                                     Nos.    2021AP1343 & 2021AP1382.rgb


the entity the people chose to entrust with power may exercise

it, subject to limitations specified by the people.

       ¶97    The       non-delegation      principle       traces   its   origins      to

English law.         See Jarkesy v. Sec. & Exch. Comm'n, 34 F.4th 446,

460 n.12 (5th Cir. 2022) ("Principles of non-delegation had even

taken hold in England before the American Founding."                             (citing

Hamburger, Is Administrative Law Unlawful?, at 381)).                           Even the

king of England, following the rise of popular sovereignty, was

not    permitted         to   transfer     certain    powers     vested    in    him   by

Parliament.         Sir Edward Coke explained:

       That the prosecution and execution of any penal
       statute cannot be granted to any, for that the act
       being made by the policy and wisdom of the parliament
       for the general good of the whole realm, and of trust
       committed to the King as to the head of the justice
       and of the weal public, the same cannot by law be
       transferred to any subject.
Penal     Statutes        (1605),    Coke,        Reports,    7:36b–37a;     see      also

Hamburger,          Is        Administrative        Law      Unlawful?,         at     381

("[P]arliamentary subdelegations were widely understood to be

unlawful.         Englishmen of whiggish views tended to argue that
legislative power came from the people and that the legislature

therefore could not subdelegate its power to others.").

       ¶98    The       United    States    adopted       from   England   a     similar

understanding of the non-transferability of the people's grant

of    legislative        power.      Recent       scholarship    has   explored       this

concept      in   detail.         See    Ilan     Wurman,    Nondelegation       at    the

Founding,         130     Yale      L.J. 1490       (2021);      Philip    Hamburger,

Delegating or Divesting?, 115 Nw. U. L. Rev. Online 88 (2020).
But see Nicholas Bagley, Delegation at the Founding, 121 Colum.
                                             16
                                                        Nos.    2021AP1343 & 2021AP1382.rgb


L. Rev. 277 (2021).               The early nineteenth century debates and

proceedings         in   the     Congress    of        the     United    States       document

Congress'         understanding     of    the     non-delegation          principle         as   a

limit on transferring their authority:

          1808:   "[T]o suspend or repeal a law is a Legislative
           act, and we cannot transfer the power of legislating from
           ourselves to the President."    18 Annals of Cong. 2125
           (1808).

          1810:   "It seems to me with equal constitutionality we
           might refer to the President the authority of declaring
           war, levying taxes, or of doing everything which the
           Constitution points out as the duty of Congress.    All
           legislative power is by the Constitution vested in
           Congress.    They cannot transfer it."    21 Annals of
           Cong. 2022 (1810).

          1818:     "Legislative power, when granted, is not
           transferable; nor can it be exercised by substitute; nor
           in any other manner than according to the constitution
           granting it." 31 Annals of Cong. 1144 (1818).
       ¶99    Wisconsin's founders adopted a system of government

similar in structure to the government designed under the United

States     Constitution.           "Like    its        federal     counterpart,         '[o]ur

state constitution . . . created three branches of government,

each with distinct functions and powers,' and '[t]he separation

of    powers . . . is           implicit     in    this        tripartite        division.'"

Gabler       v.     Crime      Victims    Rts.     Bd.,        2017     WI 67,       ¶11,    376

Wis. 2d 147, 897 N.W.2d 384 (quoted source omitted; alternations

in   original).           "Three    clauses       of    the     Wisconsin    Constitution

embody       this     separation:           Article          IV,   Section       1     ('[t]he

legislative power shall be vested in a senate and assembly');

Article V, Section 1 ('[t]he executive power shall be vested in
a    governor');         and    Article    VII,        Section     2    ('[t]he       judicial

                                             17
                                                Nos.      2021AP1343 & 2021AP1382.rgb


power . . . shall be vested in a unified court system')."                               Id.

(citation omitted).          As a general rule, "[o]ur constitutional

structure confers no authority on any branch to subdelegate any

powers the sovereign people themselves delegated to particular

government    actors."        Fabick    v.    Evers,       2021      WI 28,     ¶56,    396

Wis. 2d 231,       956     N.W.2d 856     (Rebecca         Grassl       Bradley,        J.,

concurring).       "A strict accountability from public officers will

be required, and the will of the people be the great governing

voice . . . .        [The     people]    will       not    permit       their    popular

sovereignty to be delegated to others who now, because dressed

'in   a   little     brief    authority'       arrogate         to     themselves       the

authority of being thinkers for the people, and 'the tongues o'

the common mouth.'          To us such considerations are more weighty

than gold."     State Government——No. 1, reprinted in The Movement

for Statehood, 1845–46, at 372, 375–76.

      ¶100 As   is    self-evident      from    the       three      vesting    clauses,

"[t]he people vested the [lawmaking] power in the legislature——

not the executive and certainly not the judiciary."                           Johnson v.
Wis. Elections Comm'n, 2021 WI 87, ¶69, 399 Wis. 2d 623, 967

N.W.2d 469 (citing Fabick, 396 Wis. 2d 231, ¶55).                             This power

includes the authority to:              (1) "declare whether or not there

shall be a law"; (2) "determine the general purpose or policy to

be achieved by the law"; and (3) "fix the limits within which

the   law    shall       operate."      Koschkee,         387        Wis. 2d 552,       ¶11

(majority    op.)    (quoting    Schmidt       v.    Dep't      of     Res.     Dev.,    39

Wis. 2d 46, 59, 158 N.W.2d 306 (1968)).



                                         18
                                                    Nos.      2021AP1343 & 2021AP1382.rgb


       ¶101 "The legislative power is 'the supreme power' because

of its extraordinary reach[.]"                   Juv. Ct., __ Wis. 2d __, ¶44

(quoting     Locke,     Second           Treatise        of    Government,           § 134).

Therefore,   "[l]aw-making          is    the     platonic      ideal     of    a    '[c]ore

power[],'    which    is     'not    for    sharing.'"             Id.,   ¶46       (quoting

Fabick, 396 Wis. 2d 231, ¶58).               The people granted the lawmaking

power to the legislature subject to many conditions designed to

inhibit most ideas from ever becoming law.                          "Bicameralism and

presentment are the crucible bills must overcome to become law.

By design, it is much more difficult than rule by dictatorship."

Id., ¶55 n.11; see also Gundy v. United States, 585 U.S. __, 139

S. Ct. 2116, 2134 (2019) (Gorsuch, J., dissenting) ("An 'excess

of   law-making'      was,    in    [the     framers']         words,     one       of   'the

diseases to which our governments are most liable.'                            To address

that    tendency,     the    framers       went     to     great    lengths         to   make

lawmaking difficult."17            (quoting The Federalist No. 62, at 378

       Justice Hagedorn discounts "Montesquieu and Madison" as
       17

"helpful, but not sufficient" in construing the Wisconsin
Constitution.   Concurrence, ¶49.   Our constitution was modeled
after the United States Constitution——Wisconsin's founders were
not working from a blank slate. The early debates at the time
of Wisconsin's founding rely explicitly on The Federalist.
E.g., An Abolitionist Subscriber's View (1847), reprinted in The
Struggle over Ratification, at 639, 642 (Milo M. Quaife ed.,
Wis. Hist. Soc'y 1920) (citing The Federalist No. 39 (James
Madison)). Our early decisions followed suit. E.g., Walker v.
Rogan, 1 Wis. 511 (*597), 527 (*616) (1853).      Evidencing the
enduring recognition of the Framers' influence over the writing
of our state constitution, over the last 50 years The Federalist
has been cited in nearly 50 Wisconsin appellate opinions.    The
father of the United States Constitution and those who
influenced the founders' views on governance obviously "inform
our understanding of the separation of powers under the
Wisconsin Constitution." Gabler v. Crime Victims Rts. Bd., 2017
WI 67, ¶11, 376 Wis. 2d 147, 897 N.W.2d 384.

                                            19
                                                   Nos.    2021AP1343 & 2021AP1382.rgb


(Alexander Hamilton) (C. Rossiter ed. 1961))).                         "Because the

people     gave   the      legislature      its    power     to    make     laws,    the

legislature alone must exercise it."                    Johnson, 399 Wis. 2d 623,

¶69 (quoting Fabick, 396 Wis. 2d 231, ¶56).                       "Safeguarding" the

legislature's        exclusive     domain    "is    particularly       important       in

light    of    its     awesome     sweep."         Id.     (quoting       Fabick,     396

Wis. 2d 231, ¶55).

    ¶102 "In         the   early   years    of     Wisconsin's      statehood,       this

court understood that the three branches of government could not

delegate their vested powers, imposing substantive limitations

on the legislature's assignment of authority to the executive to

carry out the legislature's policies."                   Fabick, 396 Wis. 2d 231,

¶64; see also Joseph A. Ranney, Trusting Nothing to Providence:

A History of Wisconsin's Legal System 377 (1999) ("Beginning

with the controversy over municipal financing of railroads in

the 1850s, the issue of what powers the legislature could confer

on subordinate units of government arose regularly in Wisconsin.

The Wisconsin Supreme Court adopted the . . . doctrine followed
in most American states as a partial answer to the problem.                          The

doctrine      stated    in   essence   that       the    legislature      could     grant

power to subordinate units to implement its policies but not to

make their own.").           For example, in Dowling v. Lancashire Ins.

Co., this court held "a law must be complete, in all its terms

and provisions, when it leaves the legislative branch of the

government, and nothing must be left to the judgment of the

electors or other appointee or delegate of the legislature."                          92
Wis. 63, 74, 65 N.W. 738 (1896) (emphasis added).

                                           20
                                                 Nos.    2021AP1343 & 2021AP1382.rgb


    ¶103 The        majority/lead      opinion     dedicates        much     ink   to

statutory history in an effort to establish the legitimacy of

delegations in the context of boards of health; however, it

ignores one of this court's leading cases,                     State v. Burdge,

(which was cited by the plaintiffs).                95 Wis. 390, 70 N.W. 347

(1897).   In that case, this court examined a statute authorizing

the state board of health "to make such rules and regulations

and to take such measures as may, in its judgment, be necessary

for the protection of the people from Asiatic cholera, or other

dangerous disease[s]."        Id. at 398.        The act noted it was to "be

construed and understood" to cover "such diseases as the state

board of health shall designate as contagious and dangerous to

the public health."          Id. at 401.        Purporting to act in accord

with these statutes, the state board of health implemented a

vaccination    requirement      in     schools    in     response    to    Smallpox

cases.    Id. at 405.        Through a "single stroke of the pen" and

without any input          from the    legislature, the board of health

"excluded from the common schools" "every child of school age,
throughout the entire state, that had not been vaccinated."                        Id.

No statute explicitly permitted the exclusion of students based

on vaccination status.        Id. at 399.

    ¶104 After        discussing      Dowling,    this     court    noted,    "[t]he

provisions     of    the    statute    import     and     include    an    absolute

delegation of the legislative power over the entire subject here

involved[.]"        Id. at 401.       The court recognized, however, that

the board was a mere "administrative body[.]"                   Id. at 400.        It
had no "legislative power" and "no part of the legislative power

                                        21
                                                          Nos.   2021AP1343 & 2021AP1382.rgb


c[ould] be delegated by the legislature to [it]" or "any other

department or body[.]"             Id.

       ¶105 For      the       state     board      of     health      to     act   upon      its

administrative          powers,         it    had    to     act       pursuant      to     "some

substantive provision of law to be administered and carried into

effect."         Id. at 402.       Because no law explicitly permitted the

exclusion of unvaccinated students, this court held the state

board       of   health    acted       without      authority         notwithstanding         its

ostensible statutory powers "to take such measures as may, in

its judgment, be necessary."                     Id. at 403.            That statute was

"quite       general"      and    therefore         not     a    source       of    rulemaking

authority.         Id. at 400.               Extending its holding to both the

"state board of health" and "local boards," the court emphasized

that    rulemaking        by     such    bodies      could       be    done    only      if   the

authorizing statute was sufficiently complete in and of itself

that rulemaking did not "involve[] a discretion as to what [the

law] shall be" but merely "discretion as to its execution[.]"18

Id. at 401–02.

       The majority seems to believe the ultimate sources of the
       18

constitution's original meaning are early statutory enactments.
Not so.    Johnson v. Wis. Elections Comm'n, 2022 WI 14, ¶256
n.64, 400 Wis. 2d 626, 971 N.W.2d 402 (Rebecca Grassl Bradley,
J., dissenting), rev'd sub nom. Wis. Legislature v. Wis.
Elections Comm'n, 595 U.S. __, 142 S. Ct. 1245 (2022) (per
curiam) ("The Legislative and Executive branches cannot, through
tacit understanding, change the constitutional allocation of
powers."    (citing Bartlett v. Evers, 2020 WI 68, ¶210, 393
Wis. 2d 172,        945       N.W.2d 685       (Kelly,       J.,
concurring/dissenting))).

     "We may look to 'three primary sources in determining                                    the
meaning of a constitution provision: [1] the plain meaning,                                   [2]
the constitutional debates and practices of the time, and                                     [3]
the   earliest  interpretations   of  the   provision  by                                     the
                               22
                                    Nos.   2021AP1343 & 2021AP1382.rgb


    ¶106 Justice Hagedorn trivializes Burdge because the case

was decided in 1897, a few decades after the state's founding.

Concurrence, ¶11 ("The major difficulty with the petitioners'

plea is they make little effort to ground either their claims or

their proposed framework in the original understanding of the

Wisconsin Constitution.   Instead, they point to our 1896–1927

cases and offer theories about nondelegation under the federal

constitution.").




legislature, as manifested through the first legislative action
following adoption.'"   Black v. City of Milwaukee, 2016 WI 47,
¶54, 369 Wis. 2d 272, 882 N.W.2d 333 (Rebecca Grassl Bradley,
J., concurring) (quoting Diaryland Greyhound Park, Inc. v.
Doyle, 2006 WI 107, ¶19, 295 Wis. 2d 1, 719 N.W.2d 408)
(modifications in the original). The ordering of these sources
reflect their legal weight, i.e., plain meaning is most
important while early statutory enactments are least indicative.
Id. & n.2.     "In the performance of assigned constitutional
duties each branch of the Government must initially interpret
the Constitution, and the interpretation of its powers by any
branch is due great respect from the others. . . .          Many
decisions of this Court, however, have unequivocally reaffirmed
the holding of Marbury v. Madison that '(i)t is emphatically the
province and duty of the judicial department to say what the law
is.'"    Id., ¶54 n.2 (quoting United States v. Nixon, 418
U.S. 683, 703 (1974) (modification in the original)).

     As the United States Supreme Court recently reiterated,
"post-ratification adoption or acceptance of laws that are
inconsistent with the original meaning of the constitutional
text obviously cannot overcome or alter that text." N.Y. State
Rifle & Pistol Ass'n, Inc. v. Bruen, 597 U.S. __, No. 20-843,
slip op. at 27–28 (June 23, 2022) (quoting District of Columbia
v. Heller, 670 F.3d 1244, 1274 n.6 (D.C. Cir. 2011) (Kavanaugh,
J., dissenting)).     Under the majority's logic, the Alien &
Sedition Acts are proof positive of the First Amendment's
meaning.     Legislatures often adopt laws without a full
appreciation   of  the   relevant  constitutional  implications;
judicial review exists for a reason.

                               23
                                                     Nos.    2021AP1343 & 2021AP1382.rgb


       ¶107 Burdge         undoubtedly    stands       as    evidence      of     original

meaning.      The opinion was authored by Justice Silas U. Pinney,

who    was   born    in    1833.      Former    Justices:          Justice        Silas    U.

Pinney,      Wis.     Ct.      Sys.    (last         visited     June       27,     2022),

https://www.wicourts.gov/courts/supreme/justices/retired/pinney.

htm.      "Upon his death in 1899, it was believed that he had

argued more cases before the Wisconsin Supreme Court than any

other lawyer in the state.             In the 100 volumes of the Wisconsin

Reports printed by the time of his death, his name appeared as

either counsel or justice in all but the first two volumes."

Id.    Justice Pinney was also one of this state's first judicial

opinion      reporters.        "In    1872,    [Justice]       Pinney      gathered       the

opinions of the territorial Supreme Court and the original state

Supreme      Court    and     published       them    in     three     volumes      called

Pinney's Wisconsin Reports.              The first volume includes [Justice]

Pinney's written history of the Wisconsin Territory."                              Id.     He

also served as a state legislator and the mayor of Madison prior

to his election to the state supreme court.                          Id.    A respected
jurist, Justice Pinney wrote a unanimous decision in Burdge, and

given his background, the fact that he wrote it in 1897 instead

of 1857 (or whatever arbitrary date Justice Hagedorn has in

mind) does not impair its persuasive value.

       ¶108 On       the     merits,      Justice           Hagedorn       fundamentally

mischaracterizes Burdge, block quoting a single sentence from

the opinion completely out of context in order to suggest Burdge

says the exact opposite of its actual holding.                       Justice Hagedorn
truncates Burdge to the following passage:

                                          24
                                               Nos.    2021AP1343 & 2021AP1382.rgb

       It cannot be doubted but that under appropriate
       general provisions of law, in relation to the
       prevention and suppression of dangerous and contagious
       diseases,   authority   may   be   conferred   by  the
       legislature upon the state board of health or local
       boards to make reasonable rules and regulations for
       carrying into effect such general provisions, which
       will be valid, and may be enforced accordingly.
In    the    sentences    immediately    following,       Burdge    goes   on    to

explain the authority the legislature may confer on local boards

(not    unelected       bureaucrats)    to    make    "reasonable     rules     and

regulations" does not include discretionary decisions about what
the    law     itself   may   be;   rather,   the     authority    conferred     is

limited to how the law may be executed:

       The making of such rules and regulations is an
       administrative function, and not a legislative power,
       but there must first be some substantive provision of
       law to be administered and carried into effect.    The
       true test and distinction whether a power is strictly
       legislative, or whether it is administrative, and
       merely relates to the execution of the statute law,
       'is between the delegation of power to make the law,
       which necessarily involves a discretion as to what it
       shall be, and conferring authority or discretion as to
       its execution, to be exercised under and in pursuance
       of the law.' The first cannot be done. To the latter,
       no valid objection can be made. . . . Where an act is
       clothed with all the forms of law, and is complete in
       and of itself, it may be provided that it shall become
       operative only upon some certain act or event, or, in
       like manner, that its operation shall be suspended;
       and the fact of such act or event, in either case, may
       be made to depend upon the ascertainment of it by some
       other   department,   body,  or    officer, which   is
       essentially an administrative act.
95. Wis. at 401-02 (emphasis added).             Applying these principles,

the    court    in   Burdge   concluded "the     rule    under     consideration

could be made operative only as an act of legislative power,
and it does not come within the domain of the power to make


                                        25
                                                         Nos.   2021AP1343 & 2021AP1382.rgb


rules   and     regulations           in    aid    or    execution      of    some     general

statutory provision."             Id. at 403.

       ¶109 Justice Hagedorn also misconstrues Burdge as endorsing

the legislature's authority to delegate its lawmaking powers to

local    health        officials.           It    doesn't       say    that.         The     case

considered       only    whether       "authority         may    be    conferred       by    the

legislature upon the state board of health or local boards."

Id. at 401.           The court emphasized "the importance and necessity

of a strict adherence to the constitutional rule, that the power

to make the law cannot be delegated to any board or body not

directly       responsible       to    the       people."       Id.    at     404    (emphasis

added).        If, as Burdge concluded, the power to make the law

cannot be delegated to a state or local board of health, it

certainly may not be delegated to a local health officer who is

undisputedly "not directly responsible to the people."                                Burdge's

conclusion faithfully follows the Wisconsin Constitution, under

which     "[t]he       legislature          may       confer    upon     the        boards     of

supervisors of the several counties of the state such powers of
a local, legislative and administrative character as they shall

from    time     to    time     prescribe."             Wis.    Const.       art.    IV,     § 22

(emphasis added).             Justice Hagedorn's conclusion does not.

       ¶110 "[I]n       the     wake       of   the     Progressive      era,       this   court

began     to     uproot        substantive            limits    on    the     legislature's

delegation       of     its    constitutionally-conferred                powers,       thereby

damaging the 'foundation of American representative government'

that is the separation of powers."                       Fabick, 396 Wis. 2d 231, ¶64
(quoting Gary Lawson, Delegation and Original Meaning, 88 Va. L.

                                                 26
                                                 Nos.    2021AP1343 & 2021AP1382.rgb


Rev. 327,       332 (2002));      see also      Ranney, Trusting Nothing to

Providence, at 377 ("The line between making and implementing

policy blurred substantially during the Progressive era as large

administrative agencies came into operation for the first time.

During the 1920s and 1930s, the supreme court, urged on by Chief

Justice    Rosenberry,      was   one    of    the     first    in     the    nation    to

acknowledge that the traditional delegation doctrine was dead

and that henceforth, administrative agencies must effectively be

treated as a separate branch of government.").

     ¶111 Although on paper this court claims to require some

substantive      limits    on     delegated     legislative           power,    it     has

heavily     preferred      "procedural         safeguards."              Fabick,       396

Wis. 2d 231,       ¶66     ("More        accurately,           the      constitution's

substantive      limitations      on    delegating      authority        are   all     but

dead.      In    their    place     survives      judicial           complacence      with

transfers of legislative power, '[s]o long as there are adequate

procedural safeguards' in place to limit executive overreach."

(quoting Gilbert v. State, Med. Examining Bd., 119 Wis. 2d 168,
186, 349 N.W.2d 68 (1984))).             Such complacence does not comport

with the original meaning of the vesting clauses, which the

court has an obligation to restore.              Id., ¶68.

                   B.     The Non-Re-Delegation Doctrine

     ¶112 The history of the non-delegation doctrine provides

helpful context for understanding the illegitimacy of delegating

already-delegated         legislative         power.           County        boards     of

supervisors have no inherent power.19                Town of Vernon v. Waukesha

     19   Unlike municipalities, counties lack constitutional home
rule.      See Wis. Const. art. XI, § 3(1) ("Cities and villages
                                  27
                                                    Nos.   2021AP1343 & 2021AP1382.rgb


County, 102 Wis. 2d 686, 689, 307 N.W.2d 227 (1981) ("[A] county

board has only such powers as are expressly conferred upon it or

necessarily implied from the powers expressly given or from the

nature of the grant of power.").                  They have only those powers

the    legislature     decides      to     confer    upon        them.        This    is    a

subdelegation of power actually authorized by the people under

Article IV, Section 22 of the Wisconsin Constitution.

       ¶113 Absent     the     people's      express       consent       to    confer       on

county boards of supervisors some limited lawmaking power, the

non-delegation        principle          would      otherwise            prohibit          the

legislature from transferring even a small portion of its power

to    any   other   entity.         Under    Article       IV,    Section      1     of   the

Wisconsin Constitution, "[t]he legislative power shall be vested

in a senate and assembly."               This vesting clause prohibits the

legislature from giving away its lawmaking power.                             Fabick, 396

Wis. 2d 231,        ¶55.       It    was     based     on        the     United      States

Constitution's legislative vesting clause, in which "the 'people

had vested the power to prescribe rules limiting their liberties
in Congress alone'——not the executive."                    Id. (quoting Gundy, 139

S. Ct. at 2133).           Article IV, Section 22 was created as a carve

out to this rule.             As one scholar noted, Section 22 "seems

puzzling" if it was not "drafted to forestall an objection based

on the non-delegation doctrine."                 Michael E. Libonati, "Neither



organized pursuant to state law may determine their local
affairs and government, subject only to this constitution and to
such enactments of the legislature of statewide concern as with
uniformity shall affect every city or every village. The method
of such determination shall be prescribed by the legislature.").

                                            28
                                                       Nos.    2021AP1343 & 2021AP1382.rgb


Peace    Nor       Uniformity":          Local    Government         in    the    Wisconsin

Constitution, 90 Marq. L. Rev. 596, 598 (2007).

       ¶114 The history of Article IV, Section 22 of the Wisconsin

Constitution         confirms      it    creates       an     exception     to    the    non-

delegation principle.                 The language of this section was taken

from    the    1846       New    York    Constitution.              Id.;   see    also     The

Constitution——No.           6    (1847),    reprinted          in   The    Struggle      over

Ratification, at 474, 482 (Milo M. Quaife ed., Wis. Hist. Soc'y

1920) ("The nearer home all legislation is brought, the better

and safer it is:           that problem was well settled by the admirable

town governments in New England.").                    The New York representative

who     introduced         the    language        at    that        state's      convention

explained:

       Sir, the first section of the article to which this is
       offered as an amendment, provides that the entire
       legislative power of the state shall be vested in the
       Senate and Assembly. It is therefore my opinion that
       powers of local legislation cannot be conferred upon
       the   several   boards  of   supervisors,  without   a
       constitutional    section    permitting   the    state
       legislature to delegate such power.
Report of the Debates and Proceedings of the Convention for the

Revision      of    the    Constitution      of    the      State     of   New-York       1070

(1846) (statement of R. Campbell, Jr.).

       ¶115 Article IV, Section 22 of the Wisconsin Constitution

was     an    "experiment"        and    this     state's       founders      accordingly

proceeded with great caution.                The Constitution——No. 6, at 482.

In theory, "[i]f each state can legislate better for itself than

Congress could, each county in the state can for itself better
than    can    the    state      at    large[.]"        Id.         Nevertheless,        local

                                            29
                                                      Nos.    2021AP1343 & 2021AP1382.rgb


legislative       control      needed      to    be     cabined       because       it    was

"untried, and the details full of difficulty."                           Id.   The author

of The Constitution——No. 6, a source for the original meaning of

Article IV, Section 22, explained that "it will take some time

and some experience to settle well and finally the bounds of

local     legislation.           Accordingly          this      constitution         simply

provides      that     the    legislature         shall       establish . . . county

government and may confer upon the county boards of supervisors

such    powers    of   local    legislation         and      administration         as   they

shall from time to time prescribe."                     Id.     The author predicted

"the seed is sown, and the harvest will ripen in due time and

after due development."              Id.    Article IV, Section 22 has never

been amended.        The founders' "experiment," reflecting a cautious

view of delegated county power, continues in its original form.

Our     founders       did     not     envision         this        "experiment"         with

subdelegation being corrupted by further levels of delegation to

which the people never consented.

       ¶116 Article IV, Section 22 of the Wisconsin Constitution
would be pure surplusage, its historical purpose contravened,

and    its   existence       utterly       unnecessary        if    county     boards      of

supervisors       could      subdelegate        their     lawmaking        power.         See

Appling      v.   Walker,      2014    WI 96,       ¶23,      358    Wis. 2d 132,         853

N.W.2d 888 (explaining constitutional language should be read to

"give     reasonable      effect      to    every       word,"      so    as   to    "avoid

surplusage"       (quoting C. Coakley Relocation Sys. Inc. v. City of

Milwaukee, 2008 WI 68, ¶17, 310 Wis. 2d 456, 750 N.W.2d 900));
see also Antonin Scalia & Bryan A. Garner, Reading Law:                                   The

                                            30
                                                       Nos.    2021AP1343 & 2021AP1382.rgb


Interpretation of Legal Texts 174 (2012) ("If possible, every

word   and   every     provision      is       to    be    given     effect    (verba      cum

effectu sunt accipienda).             None should be ignored.                  None should

needlessly     be     given     an    interpretation              that     causes     it   to

duplicate     another    provision             or    to    have      no    consequence.").

Because an express grant of authority was necessary for the

legislature     to    delegate       its       power      to   the    county    boards     of

supervisors for the purpose of experimentation, the absence of

an equally express authorization of subdelegation confirms the

people withheld their consent to subdelegations by the county

boards.      Nothing in the constitutional text, its structure, or

its history establishes any exception, nor does an emergency

such as the COVID-19 pandemic.                      See Palm, 391 Wis. 2d 497, ¶53

(majority     op.)    ("There    is       no    pandemic       exception . . . to          the

fundamental liberties the Constitution safeguards."                                 (citation

omitted) (ellipsis in the original)); Fabick, 396 Wis. 2d 231,

¶50 ("Even in a pandemic, the government 'cannot be allowed to

obscure the limitations of the authority to delegate, if our
constitutional system is to be maintained.'"                              (quoting A.L.A.

Schechter     Poultry    Corp.       v.    United         States,    295    U.S. 495,      530

(1935))).

       ¶117 More than a century of precedent uniformly preserved

the non-re-delegation principle as applied to county boards of

supervisors.         Consistent with the original meaning of Article

IV, Section 22, the Wisconsin Supreme Court invariably enforced

the    prohibition      on    re-delegation               of   the        supreme     power——
irrespective of substantive or procedural safeguards.                               Although

                                               31
                                            Nos.    2021AP1343 & 2021AP1382.rgb


this court has corrupted the non-delegation principle, its non-

re-delegation jurisprudence faithfully followed the constitution

until its debasement in this case.20

      ¶118 In French v. Dunn County, the Dunn County Board of

Supervisors decided to purchase land for a "poor-farm"21 via a

committee of three supervisors.            58 Wis. 402, 404, 17 N.W. 1

(1883).     This court determined "[t]here can be no just claim

that the committee did not act strictly within the scope of the

authority conferred by the resolution."             Id. at 405.          For this

reason, it upheld the purchase, which the court emphasized was

not an act of lawmaking power.            Id. at 408.        Its holding was

limited:     "There are, doubtless, powers vested in the county

board which could not be delegated to any committee.                       Powers

which are legislative in their character . . . must be exercised

under the immediate authority of the board."             Id. at 406.

      ¶119 The   next   relevant   case    chronologically         remains     the

seminal    decision   interpreting   Article       IV,   Section    22    of   the

Wisconsin Constitution.     See Meade v. Dane County, 155 Wis. 632,
145   N.W. 239   (1914).    The    Dane   County     Board   of    Supervisors


      20Justice Hagedorn conflates the non-delegation principle
with the non-re-delegation doctrine.        Regardless, he too
acknowledges that in regard to the former, this court long ago
"closed this chapter" and has "declined to fastidiously police
the line between a permissible legislative grant of power and an
impermissible delegation of legislative power."      Concurrence,
¶54.     Just because prior courts failed to uphold our
constitution does not give this court license to perpetuate its
dereliction of duty.

       See
      21     generally   poor  farm, Shorter Oxford  English
Dictionary (6th ed. 2007) ("A farm run at public expense to
house and support the poor.").

                                     32
                                                 Nos.    2021AP1343 & 2021AP1382.rgb


approved the purchase of farmland for $24,200 and directed the

chairman   of    the   board,     the   county     clerk,     and   the   district

attorney   to    complete   the    purchase.            Importantly,    the   board

intended to add the land to the existing county poor farm.

    ¶120 This          proposed     purchase            generated      significant

controversy.      Dane County residents filed three petitions under

Wis. Stat.      § 39j (1911) challenging the plan.                  That statute

stated, in relevant part:

    (1) . . . [N]o ordinance or resolution of any county
        board shall go into effect within twenty days from
        the time of its passage[.] . . .

    (2) An emergency ordinance or resolution shall be any
        ordinance     or     resolution . . . making     any
        appropriation    for  maintaining   the . . . county
        government or maintaining or aiding any public
        institution. . . .

    (3) If within twenty days after the passage and
        publication of any ordinance or resolution, a
        petition, signed by qualified electors of the city
        or county equal in number to at least twenty per
        cent. of all the votes cast for Governor in
        such . . . county at the last preceding regular
        election, shall be filed with the . . . county
        clerk and certified by him to the . . . county
        board,   praying  that   the   operation   of   such
        ordinance   or   resolution   be    suspended,   the
        operation of such ordinance or resolution, unless
        the same shall be an emergency ordinance or
        resolution, shall be suspended.        At its next
        regular    meeting, . . . the . . . county     board
        shall consider such ordinance or resolution, and
        either repeal it or submit it to the electors of
        the . . . county at the next regular election or
        at a special election, to be called for that
        purpose . . . .     If   any   such   ordinance   or
        resolution shall be approved by a majority of the
        electors voting thereon, it shall take effect and
        be in force from and after twenty days from the
        date of the election.

                                        33
                                                          Nos.    2021AP1343 & 2021AP1382.rgb

       (4) An emergency ordinance or resolution shall remain
           in force notwithstanding any petition filed upon
           it, but such ordinance or resolution shall stand
           repealed from and after twenty days after being
           rejected by a majority of the qualified electors
           voting thereon.
§ 39j.        When the petitions were presented to the Dane County

Board of Supervisors, it refused to act.                               It neither repealed

its    plan    nor    provided         for    its    submission         to    a     vote    of    the

people, as purportedly required by § 39j.                               Instead, the board

proceeded to pay $1000 of the $24,200 but was enjoined from

paying the remainder following the filing of a lawsuit by a Dane

County resident and taxpayer.                   The circuit court ruled in favor

of the plaintiff.

       ¶121 On       appeal,      this       court    reversed          and       remanded       with

directions to dismiss the complaint.                       Meade, Wis. at 645.                   When

a county board of supervisors enacts ordinances and resolutions,

the court recognized "the county acts by delegated authority,

and    the    state       Constitution         (section          22,    art.       4)    expressly

authorizes          the   Legislature          to    confer        upon       the       boards     of

supervisors of the several counties 'such powers of a local,

legislative, and administrative character.'"                             Id. at 642–43.            It

then noted the plan of the Dane County Board of Supervisors was

an "emergency order or resolution" because it was intended to

benefit       the     poor      farm.         Id.    at     643.          Accordingly,            "by

subdivision 4 [of Wis. Stat. § 39j] the action of the county

board [wa]s not merely to go into effect upon the contingency

that   a     majority      of    the    electors      declare[d]          it,       but,    on    the

contrary, t[ook] effect from the time of its passage[.]"                                          Id.
The    statute       purported      to       authorize      the        voters      not     just   to

                                               34
                                                      Nos.    2021AP1343 & 2021AP1382.rgb


approve a law before it went into effect but to "repeal[]" a law

already in effect.            Id.       This court concluded the legislature

could    not    create    a   statute         "delegating      to    the     electors     the

legislative power of repeal" because such a statute "vest[ed] in

the electors of the county the powers which the Constitution

says may be vested in the county board."                      Id.     "The Constitution

provides for and authorizes a delegation of such powers to a

specified body.         Expressio unius est exclusio alterius.                      In that

section 39j conflicts with the Constitution."                        Id.

    ¶122 This court held Wis. Stat. § 39j conflicted with the

Constitution in at least two respects:                    "(1) Because it violates

section    22    of    article      4    in    attempting       to    delegate      to    the

electors powers which that section, interpreted by the regular

rules      of      interpretation . . . requires                 to        be     otherwise

delegated.       (2) Because, as regards emergency resolutions there

defined, which includes the resolutions in question here, the

statute is an attempted delegation of the legislative power of

repeal."        Id. at 644.             This court rebuked the enactment of
statute     with      decidedly      strong        language:          "The      statute   in

question seems to have been framed in entire unconsciousness of

fundamental principles, and we have no reasonable doubt of its

invalidity."          Id. at 645.         It reiterated its concern multiple

times,    even     declaring        ordinances       in      force    pending      possible

repeal unconstitutional.             Id. at 644 ("As to all ordinances, and

as to those resolutions which are in effect ordinances, declared

by said section to be in force and effect until repealed by the
electors,       this    is    a     delegation       of      legislative        power     and

                                              35
                                                        Nos.    2021AP1343 & 2021AP1382.rgb


forbidden by constitutional law."); id. at 645 ("As to all other

resolutions        of    the    county        board,    this       is     a    delegation      of

administrative power, and this class of powers the Constitution

(Section 22, art. 4) permits to be delegated only to the county

board.").

       ¶123 Meade was followed a few months later by State ex rel.

Carey v. Ballard, 158 Wis. 251, 148 N.W. 1090 (1914).                                    In that

case, this court reviewed the constitutionality of a statute

delegating the legislative power "to levy a tax" to a group of

freeholders within a county.                       Id. at 256.             While that case

concerned whether the statute violated the legislative vesting

clause,      not        Article        IV,    Section         22     of       the    Wisconsin

Constitution,       its     reasoning         is    nevertheless          relevant.          This

court     recognized        then        (as    it      should        now)       "[u]nder      our

constitutional           form     of     government       the        Legislature          cannot

delegate legislative power to any officer or to any body of

persons, individual or corporate, aside from the power to confer

local legislative and administrative powers on county boards and
municipal corporations."                 Id. at 257 (citations omitted); see

also    In   re    Village        of    N.    Milwaukee,       93       Wis. 616,     621,     67

N.W. 1033     (1896)           ("[T]he        legislature          may        delegate     local

legislative        and    administrative            powers      to       county     boards    of

supervisors, and to no other officer or body, save in so far as

it may delegate powers of local self-government to municipal

corporations."            (emphasis          added));     1     County         Government      in

Wisconsin 7 (Univ. of Wis. & Wis. Hist. Soc'y 1942) ("At its
first     session,        the      State       Legislature           provided        for      the

                                               36
                                                            Nos.   2021AP1343 & 2021AP1382.rgb


establishment            in         each            county         of      a         board         of

supervisors, . . . which was to be the only body competent to

exercise the powers of the county as a body politic.").                                           "In

conferring     the     taxing        power       on    these       local     governments          the

legislature      must         provide         for     its     exercise         by    the      proper

legislative    authority            of    the       local    government."             Carey,       158

Wis. at 257 (citation omitted).                       The court explained that local

legislative power had to be "exerted . . . either directly [by

the senate and assembly] or through the officers of a political

subdivision      who          act        in     their        capacity        of      legislative

representatives of the people[.]"                       Id. at 258.            It declared the

statute   unconstitutional                because       "the       Legislature           acted     in

excess of its power in attempting to vest authority for the

imposition     of    a    tax       for       improving       highways         in    a     body    of

freeholders      who      are       not       elected        by    the     people        as     their

representatives, nor in any way responsible to them on account

of the tax burdens they imposed."                            Id. at 260.             Again, this

court     used         unequivocal               language:                 "[The           statute]
delegates . . . power to a group of persons in their individual

capacity, which is condemned as contrary to the principles of

representative government under our Constitution."                                  Id. at 261.

    ¶124 Two        years       later,        this     court       decided      State      ex     rel.

Nehbass v. Harper, 162 Wis. 589, 156 N.W. 961 (1916).                                    That case

examined subdelegation by a village board, not a county board of

supervisors, and therefore did not directly concern Article IV,

Section   22   of      the      Wisconsin           Constitution.            Nonetheless,          it
elucidates     the       non-re-delegation              principle,           specifically          as

                                                 37
                                           Nos.     2021AP1343 & 2021AP1382.rgb


applied to local governments, analogizing to decisions such as

Ballard    involving   county    boards.      See    id.   at    593    (citing

Ballard, 158 Wis. at 257).

      ¶125 In Nehbass, the City of Milwaukee enacted an ordinance

that required a person desiring to erect, remodel, or maintain

certain types of buildings to first obtain "the written consent

of two-thirds of all the real estate owners within three hundred

feet of the space[.]"           Id. at 590.       This court struck the

ordinance as a violation of the non-re-delegation principle.                 In

supporting    its   decision,     the    court      summarized    its    prior

holdings:

     "A   legislative   body   cannot   delegate  to   a   mere
      administrative officer power to make a law . . . . In the
      present cast the ordinance by its terms gives power to the
      president to decide arbitrarily and in the exercise of his
      own discretion when a saloon shall close.      This is an
      attempt to vest legislative discretion in him, and cannot
      be sustained."22   Id. at 593 (quoting Village of Little
      Chute v. Van Camp, 136 Wis. 526, 527, 117 N.W. 1012
      (1908)).

     "A county   board cannot delegate to one not a member of the
      board the    power and authority to act as a member of the
      committee    of the board."    Id. (citing Forest County v.
      Shaw, 150   Wis. 294, 136 N.W. 642 (1912)).23

     "Under   our   constitutional  form   of   government   the
      Legislature cannot delegate legislative powers to any
      officer or to any body of persons, individual or corporate,
      aside from the power to confer local legislative and


       The ordinance read:
      22                     "All saloons in said village shall
be closed at 11 o'clock p. m. each day and remain closed until 5
o'clock on the following morning, unless by special permission
of the president."

       Shaw appears to have been grounded in statutory law more
      23

than constitutional principles.

                                    38
                                                   Nos.   2021AP1343 & 2021AP1382.rgb

      administrative      powers on county boards and municipal
      corporations."      Id. (quoting Ballard, 158 Wis. at 257).

     "[In State v. O'Neill a statute] provided that a certain
      act should be void unless accepted by a majority of the
      legal voters of the city of Milwaukee . . . .      This was
      held not to be a delegation of legislative power
      [because] the law was . . . '[a] complete enactment in
      itself; contains an entire and perfect declaration of
      legislative will; requires nothing to perfect it as a law;
      while it is only left to the people to be affected by it to
      determine whether they will avail themselves of its
      provisions."   Id. at 594 (quoting O'Neill, 24 Wis. 149
      (1869)).
Synthesizing these authorities, the court reasoned, "[i]f the

state [by statute] cannot delegate [lawmaking power] certainly a

common   council    cannot     redelegate          legislative     power     properly

delegated to it."      Id. at 593.        Critically, "[t]he ordinance in

question    [unlike     O'Neill]       [wa]s        not    one    left      to   take

effect . . . upon       the      ascertainment            of     some      prescribed

fact . . . but attempt[ed] to delegate to property owners the

right to say how a particular person shall use a particular

piece of property[.]"         Id.   "[I]t is plain that the question of

whether or not a garage shall be erected in a particular place

is determined, not by the common council, but by the property

owners."    Id. at 594.

      ¶126 A few decades later, Marshall v. Dane County Board of

Supervisors     rehashed      Meade.      See       236    Wis. 57.        The   case

considered a different, but analogous referendum statute.                          A

petition was presented to the Dane County Board of Supervisors

demanding     the     adoption      of        "a    complete       civil     service

ordinance[.]"       Id. at 58.         The relevant statute purported to
require a county board presented with such a petition to pass

                                         39
                                                 Nos.   2021AP1343 & 2021AP1382.rgb


the proposed ordinance or submit it to a vote of the people.

Id.    As in Meade, the board refused to act; it neither voted to

adopt an ordinance nor submitted it for a vote.                   Id.

       ¶127 This court concluded the case was governed by Meade.

It reiterated the statute in Meade "was held unconstitutional by

the court because the legislature could not empower a county

board to delegate to the electors of the county a power by the

Constitution expressly delegated to the county board itself."

Id. at 59.          The statute required county boards of supervisors

presented with a proper petition to:               (1) repeal the ordinance;

or (2) submit the question of repeal to the people.                      That choice

could not be forced upon the boards; the constitution prohibits

boards    from      transferring    their     lawmaking   power,        even   to   the

people, if the boards were unwilling to repeal the ordinance.

       ¶128 After summarizing Meade, this court held "[t]he power

to    enact    such    an    ordinance   must,    under     the    constitutional

provision cited, be vested by the legislature in the county

board itself; the legislature cannot authorize the county board
to delegate the power to enact an ordinance of such a character

to the electors."           Id. at 59.      The decision was unanimous.              If

the lawmakers may not re-delegate their delegated power even to

the people, it is logically impossible for county boards to

redelegate their delegated power to an unelected bureaucrat.

       ¶129 Multiple Wisconsin Attorney General opinions interpret

Article       IV,    Section   22   of   the     Wisconsin     Constitution          in

accordance with this court's understanding of the text.                         On at
least five occasions, the attorney general has concluded the

                                         40
                                      Nos.   2021AP1343 & 2021AP1382.rgb


legislative powers of county boards of supervisors cannot be

exercised by the electors of the county without violating the

non-re-delegation principle.24

     24 27 Wis. Att'y Gen. 161, 161 (1938) ("[D]irect legislation
in   counties   by   the   electors  is   not  permitted   by  the
constitution. . . .    [A]rt. IV, sec. 22[] . . . empower[s] the
legislature to confer upon the county boards the legislative
power for the county and . . . therefore a statute providing for
direct legislation in counties [i]s unconstitutional because it
attempt[s] to confer legislative power upon the electors."); 22
Wis. Att'y Gen. 785, 785–86 (1933) ("The determination by a
referendum vote to build a new courthouse would constitute
direct    legislation.       This   department   in   a   previous
opinion . . . . held that sec. 59.02 was unconstitutional in so
far    as   it   authorized    referendum   on   legislative   and
administrative matters in counties. . . . Since the question of
building a new courthouse rests with the county board, its clerk
has no authority to call a special meeting of the county board
or file presentation of a referendum petition."); 21 Wis. Att'y
Gen. 207, 208 (1932) ("The board must decide the question and
such decision cannot be delegated to the electors."); 11 Wis.
Att'y Gen. 106, 106–07 (1922) ("The case seems to me to fall
within the language of the supreme court in Meade . . . where a
similar referendum law was said to apply to any and every kind
of action that might be taken by a county board.       The supreme
court also held, however, in the Meade case that a statute of
this kind is unconstitutional as applied to counties, for the
reason that it violates sec. 22, art. IV . . . .      There is no
question in my mind but that sec. 59.02, in so far as it
provides for a referendum, is subject to all the infirmities
pointed out by the supreme court in the statute involved in the
Meade case.    I, therefore, conclude . . . that the question of
employing a county agent cannot be lawfully determined by a
referendum among the voters of the county."); 9 Wis. Att'y
Gen. 66, 67–68 (1920) ("If the constitution does not permit
direct legislation of the voters of the county on purchasing a
poor farm, it does not permit such legislation on the subject of
public schools. . . . It seems to me that the decision in the
Meade case completely rules this question. . . . The Meade case
was an effort to kill a resolution by having it referred to the
electors.    This case is an effort to defeat an ordinance by
enacting a repealing ordinance.     If one is legislation, so is
the other, and legislation by direct action of the electors of
counties is declared to be prohibited by the constitution and
beyond the power of the legislature to confer.").

                                 41
                                                           Nos.       2021AP1343 & 2021AP1382.rgb


       ¶130 In     at        least      one       opinion,            the    attorney       general

concluded     county         boards         of    supervisors           could      not    delegate

lawmaking     power        to    committees         of     the    board.           In    1972,    the

corporation      counsel         for    Dane       County      requested          an    opinion    on

"whether a county board can delegate to a committee of the board

the    authority        to       make       all     appointments             to    county     board

committees created under sec. 59.06, Stats., without necessity

of further action or confirmation by the board."                                   61 Wis. Att'y

Gen. 214, 215 (1972).                 The attorney general responded, "[i]t is

my opinion that the board is without such authority[.]"                                           Id.

Referencing       Article             IV,        Section         22     of        the    Wisconsin

Constitution,         he     reasoned,            "[t]he     board          can    exercise       the

legislative and administrative powers delegated to it by the

legislature      as     a       collective         body."             Id.    (emphasis      added).

Because "[t]he power to create a committee and to provide for

its scope and purposes is legislative in nature," he concluded

it "could not be delegated to a committee."                              Id. at 216.

       ¶131   Treatises          on     municipal        law      similarly         describe      the
non-re-delegation               principle          and      acknowledge            its      present

vitality.        Constitutionally-ensconced                       since      ratification         and

upheld by this court for nearly 140 years, it is black-letter

law.     See 2 Local Government Law § 13:13 (updated May 2022)

("[T]he doctrine that a legislative body cannot delegate its

legislative powers applies to local governments."); 2A McQuillin

Mun. Corp. § 10:45 (3d ed. updated Sept. 2021) ("So far as the

powers of a municipal corporation are legislative they rest in
the discretion and judgment of the municipal body entrusted with

                                                  42
                                                 Nos.    2021AP1343 & 2021AP1382.rgb


them, and the general rule is that that body cannot delegate or

refer the exercise of such powers to the judgment of a committee

of the council, or to an administrative board or officer of the

city,    or   to    arbitrators      under       an     agreement          for    binding

arbitration.       If the legislature confers powers on a municipal

corporation, the exercise of discretion by the governing body of

the municipality cannot be delegated to a municipal officer or

other person of body.").

    ¶132 The collective thrust of these binding decisions is

relatively straightforward:            (1) Article IV, Section 22 of the

Wisconsin Constitution does not allow the legislature to vest

lawmaking power in a municipal officer or body other than the

county    boards      of     supervisors;       (2)      the     non-re-delegation

principle prohibits a county board of supervisors from giving

any of its delegated lawmaking power to any person or other

body——the     power    must     be     exercised        by     the        whole    board,

collectively; (3) lawmaking means discretionary decisions that

bind the public with the force of law; and (4) for an ordinance
to be constitutionally valid, it must be complete and whole,

requiring no further discretionary decisions of a substantive

nature   to   carry    its    purpose    into     effect.            This    court    has

consistently        struck      down      subdelegations               that        caused

substantially      less      intrusive        infringements          on     fundamental

liberties, e.g., invalidating a village ordinance that granted

the village president the power to allow saloons to stay open

late on a case-by-case basis.            Van Camp, 136 Wis. at 527.                   The



                                         43
                                                           Nos.   2021AP1343 & 2021AP1382.rgb


majority refuses to apply Article IV, Section 22, but there is

no statutory end-run around the constitution.

       C.    The Unconstitutionality of Dane County's Ordinance &
                             Heinrich's Orders
       ¶133 Having          sworn       oaths         to      support          the     Wisconsin

Constitution, this court must assiduously protect the people's

prerogative         to   decide     who    may       govern       them    by    enforcing       the

constitutional limitations on the exercise of power the people

gave to particular public servants.                          Although Justice Hagedorn

dismisses this principle as nothing more than "general theories

of government power,"25 "[p]reserving the perimeters of power

constitutionally           conferred       on       each    branch        of    government       is

essential for securing the liberty of the people."                                     Palm, 391

Wis. 2d 900, ¶70 (Rebecca Grassl Bradley, J., concurring).                                     This

duty    becomes      imperative         when    governmental          actors         conspire    to

collapse      the    carefully      calibrated         separation          of     powers    among

three branches in favor of consolidating power in a single,

unelected bureaucrat.

       ¶134 "The          accumulation          of         all      powers,          legislative,

executive, and judiciary, in the same hands, whether of one, a

few,    or     many,      and     whether        hereditary,             self-appointed,         or

elective,      may       justly    be     pronounced          the    very       definition       of

tyranny."       The Federalist No. 47, at 373–74.                              The Dane County

Board       bestowed      on      Heinrich          "the     three        great       powers     of

government," even though our constitutional order is founded on

the    axiom    that      they    should       be    "ever . . . kept             separate      and
distinct."      Serv. Emps. Int'l Union, Local 1 v. Vos, 2020 WI 67,

       25   Concurrence, ¶49.
                                                44
                                                       Nos.    2021AP1343 & 2021AP1382.rgb


¶87,   393     Wis. 2d 38,       946 N.W.2d 35         (Kelly,        J.,    majority         op.)

(quoting 2 Joseph Story, Commentaries on the Constitution of the

United       States    § 519,    at    2–3    (Boston,        Hilliard,          Gray,    &    Co.

1833)).       "Although consolidation of power in one person may be

tempting in times of exigency, for purposes of expeditiously

producing      an     efficient      and    effective     response          to    emergencies

like     a    pandemic,        history       informs     of     the     perils           of   the

consolidation of power, and not merely through the exhortations

of the Founders and philosophers.                  Regrettably, we have tangible

examples        of      judicial           acquiescence         to      unconstitutional

governmental actions considered——at the time——to inure to the

benefit of society, but later acknowledged to be vehicles of

oppression."           Palm, 391 Wis. 2d 900, ¶70.                    "Careful judicial

scrutiny       is     especially      important     in        times    of    stress,          when

Americans may find themselves 'at the mercy of wicked rulers, or

the clamor of an excited people.'"                      Id., ¶72 (quoting Stephen

Dycus, Requiem for Korematsu, 10 J. Nat'l Sec. L. & Pol'y 237,

246 (2019)).
       ¶135 The        facts    of    this     case      demonstrate             the     danger.

Heinrich prosecuted a local business for allegedly violating her

vague order.          The County Board unlawfully gave her powers that

no elected official in this state possesses:                          the power to write

the rules, interpret their meaning, and impose punishments of

her choosing for violations only she may declare.                            The ordinance

by which the Board created this autocrat contains no legitimate

limiting directives, instead incorporating by reference statutes
similarly lacking any meaningful substantive constraints on her

                                              45
                                                Nos.   2021AP1343 & 2021AP1382.rgb


power.    See Wis. Stat. § 252.03(1) ("The local health officer

shall promptly take all measures necessary to prevent, suppress

and   control   communicable     diseases,       and    shall       report         to    the

appropriate     governing   body    the     progress        of    the   communicable

diseases and the measures used against them, as needed to keep

the   appropriate    governing      body     fully     informed,         or    at       such

intervals as the secretary may direct.").

      ¶136 As interpreted by the majority, this statute violates

the constitution as interpreted in Ballard, which held:                             "Under

our   constitutional   form    of   government         the       Legislature        cannot

delegate legislative powers to any officer or to any body of

persons, individual or corporate, aside from the power to confer

local legislative and administrative powers on county boards and

municipal     corporations."         158       Wis.    at        257.         It    is     a

substantially more open-ended grant of power than those this

court has struck in previous cases, e.g., the grant in Van Camp.

It mirrors the "take such measures as may, in its judgment, be

necessary" language construed in Burdge, which this court held
granted no rulemaking authority at all.                See 95 Wis. at 398.                It

is also indistinguishable from the power this court held a state

official could not exercise in Wisconsin Legislature v. Palm,

391 Wis. 2d 497 (majority op.).             The majority silently overrules

Palm, a decision from which three members of the majority in

this case sharply dissented.         Only a change in court membership

enables   the    current    majority      to    discard      this       quite      recent

precedent.



                                       46
                                                         Nos.    2021AP1343 & 2021AP1382.rgb


       ¶137 Such a broad grant, particularly without procedural

safeguards, is patently unconstitutional.                            Id., ¶¶79–80 (Rebecca

Grassl Bradley, J., concurring).                   Heinrich has been permitted to

exercise "the supreme [lawmaking] power," with no pre-issuance

procedural      safeguards       to    limit       the    power        from       being    applied

arbitrarily and capaciously.                 See Juv. Ct., __ Wis. 2d __, ¶55

n.11    (quoting       Locke,    Second       Treatise          of    Government,          § 134);

Palm,     391    Wis. 2d 497,          ¶35     (majority             op.)      (explaining        a

procedural safeguard is inadequate if it can be applied only to

undo an unlawful rule).               Renouncing multiple precedents spanning

more     than    a     century,       the    majority           accedes        to     Heinrich's

arrogation of breathtaking power.

       ¶138 The        majority's       decimation          of         the        non-delegation

principle        ignores        controlling          precedent               on      "procedural

safeguards."          Tellingly, in the majority/lead opinion's three

paragraphs discussing procedural safeguards, it does not cite a

single case; the precedent overlooked by the majority explicitly

rebuts    the    majority's       analysis.          E.g.,           compare       majority/lead
op., ¶40 ("[S]tate courts may review an order issued pursuant to

Wis. Stat. § 252.03 and Dane County Ordinance § 46.40 and ensure

its measures conform to the laws' substantive limitations."),

with    Palm,    391    Wis. 2d 497,         ¶35    ("Palm           cannot       point    to   any

procedural      safeguards        on    the     power       she        claims.            At    oral

argument,       she    continuously          referenced          judicial           review;     but

judicial review takes place after an allegation is made that an

individual's          rights    have        been     violated. . . .                  Rulemaking
provides the ascertainable standards that hinder arbitrary or

                                              47
                                                           Nos.   2021AP1343 & 2021AP1382.rgb


oppressive        conduct   by     an       agency.         Judicial     review      does        not

prevent     oppressive       conduct         from     initially        occurring.").              In

Palm,      this    court    held        procedural          safeguards        must    resemble

chapter 227's rulemaking procedures; nothing comparable inhibits

Heinrich's exercise of unilateral power.                          Palm, 391 Wis. 2d 497,

¶34 ("Procedural safeguards, generally, are those requirements

imposed by the Administrative Procedures Act, codified at ch.

227."      (citation omitted)).

      ¶139 The      majority       claims       it    is     merely     applying      existing

precedent on the non-delegation principle; if the majority is

sincere,      its    efforts          betray     a     startling         ignorance          of    a

fundamental        first    principle.                While       ignoring     the     non-re-

delegation principle entirely, the majority implicitly abrogates

the non-delegation principle, facilitating unlimited future acts

of tyranny akin to Heinrich's.                   The majority/lead opinion says,

"[a]s with any legislative authority, the state legislature may

curb exercises of granted power it deems excessive[.]"26                                         The

legislature        always       has     such    power         (as      even   the     majority
acknowledges).            The     majority      entirely          misses      the    rationale

underlying the non-delegation principle:                          if the people did not

authorize the legislature to give its power away, its exercise

by   anyone       other    than       the    legislature          is   unlawful,      and        the

legislature's        ability          to     "curb"        excess       cannot       cure        the

subdelegation's constitutional infirmity.

      ¶140 The       Dane    County         Board     of     Supervisors       exceeded          its

constitutional authority by assigning Heinrich such far-reaching

      26   Majority/lead op., ¶40.

                                               48
                                                   Nos.    2021AP1343 & 2021AP1382.rgb


powers.        This subdelegation was substantively defective, even

under a liberal reading of the long line of governing precedent.

The    Board's        re-delegation      imposed    no     meaningful       procedural

restraints on Heinrich's power.                 By judicial fiat, the majority

endorses executive fiat, and the people's liberty languishes.

       ¶141 "Frequently an issue of this sort will come before the

Court clad, so to speak, in sheep's clothing:                       the potential of

the    asserted        principle    to   effect     important        change      in    the

equilibrium of power is not immediately evident, and must be

discerned by a careful and perceptive analysis.                       But this wolf

comes as a wolf."            Morrison v. Olson, 487 U.S. 654, 699 (1988)

(Scalia, J., dissenting).

     III.    THE MAJORITY/LEAD OPINION'S FLAWED STATUTORY ANALYSIS

       ¶142 In James v. Heinrich——a recent case challenging the

exercise of power over the people by the same Dane County health

officer      named     in    this   case——this     court     held    that       "if    'the

legislature did not specifically confer a power,' the exercise

of    that     power    is    not   authorized."          2021   WI 58,         ¶18,    397
Wis. 2d 516, 960 N.W.2d 350 (quoting State ex rel. Harris v.

Larson, 64 Wis. 2d 521, 527, 219 N.W.2d 335 (1974)); see also

Ala. Ass'n of Realtors v. Dep't of Health & Hum. Servs., 594

U.S.     __,    141     S. Ct. 2485      (2021)    (per     curiam)     ("We      expect

Congress to speak clearly when authorizing an agency to exercise

powers of vast economic and political significance."                            (citation

omitted)).        This court held Wis. Stat. § 252.03's "reasonable

and necessary" provisions did not grant Heinrich the power to
"close       schools."         Among     other     reasons,      such       a    generic

                                           49
                                                 Nos.    2021AP1343 & 2021AP1382.rgb


authorization "cannot be reasonably read to encompass anything

and everything"; otherwise, it would swallow the rest of the

statute,      creating       substantial       redundancy.             James,     397

Wis. 2d 516,       ¶¶22–23.        Additionally,         Wis.     Stat.    § 252.02

specifically authorized DHS to "close schools," while a similar

grant of authority was conspicuously absent from § 252.03.                       Id.,

¶¶19–20.

       ¶143 Ignoring James allows the majority to avoid grappling

with a fundamental flaw in its reasoning.                  Conspicuously absent

from Wis. Stat. § 252.03 is any language granting local health

officers the power to issue orders, a power Wis. Stat. § 252.02

explicitly grants to DHS.          Under James, "if 'the legislature did

not specifically confer a power,' the exercise of that power is

not authorized."       Id., ¶18 (quoting Harris, 64 Wis. 2d at 527).

       ¶144 Similarly,       in   Palm    (another       case    ignored   by     the

majority), this court held Wis. Stat. § 252.02's authorization

to take "all emergency measures necessary" did not permit DHS to

"confin[e] people to their homes, forbid[] travel [or] clos[e]
businesses."       391 Wis. 2d 497, ¶¶45–59.             "We cannot expansively

read    statutes      with    imprecise       terminology       that   purport    to

delegate lawmaking authority to an administrative agency."                       Id.,

¶55;    see    also      id.,     ¶24    (noting        skepticism      toward     an

interpretation of a statute that would allow a single "unelected

official[ to] create law applicable to all people during the

course of COVID-19 and subject people to imprisonment when they

disobeyed her order").



                                         50
                                                 Nos.   2021AP1343 & 2021AP1382.rgb


     ¶145 The    majority's    conclusions         in    this   case    cannot    be

reconciled with James or Palm, so the majority ignores those

cases.     Wisconsin Stat. § 252.03 cannot be read to give local

health officers greater power to rule over the people than their

state counterpart possesses.         And a statute cannot override the

constitutional    constraints       on     the     delegation     of    lawmaking

power.27

                              IV.   CONCLUSION

     ¶146 [L]ocal assemblies of citizens constitute the
     strength of free nations.       Town-meetings are to
     liberty what primary schools are to science; they
     bring it within the people's reach, they teach man how
     to use and how to enjoy it. A nation may establish a
     system of free government, but without the spirit of
     municipal institutions it cannot have the spirit of
     liberty.
1 Alexis Tocqueville, Democracy in America ch. V, Part I (1835).

     ¶147 Today's majority insulates local government from the

oversight of the town hall meeting——a beacon of representative

democracy——subjecting     the       people        to     the    whims     of      an

unaccountable     overlord.              The     majority       displaces        the

constitutional design for the exercise of lawmaking power with a

"technocracy"28 the majority favors.              As Justice Patience Drake


     27  Justice Hagedorn apparently believes statutes take
precedence over the constitution. Ignoring the glaring absence
of   any   constitutional  authority,   Justice  Hagedorn   says
penalizing the people for disobeying any order decreed by "local
health authorities" is perfectly acceptable if the legislature
says so, even though the people never consented.    Concurrence,
¶64.
     28Technocracy, The American Heritage Dictionary (5th ed.
2011) ("A government or social system controlled by technicians,
especially scientists and technical experts.").

                                     51
                                                       Nos.    2021AP1343 & 2021AP1382.rgb


Roggensack      described      during           oral    argument        in     this          case:

"Counsel, I give you that a dictatorship which is what Heinrich

exercised for about two years is the most efficient manner of

handling a problem you're focusing on, but it is not necessarily

a    democratic    manner."            Efficiency      bears     a    heavy       price.        A

"technocratic" approach to government "drains public discourse

of     substantive     moral           argument        and      treats       ideologically

contestable       questions    as       if     they    were     matters       of       economic

efficiency, the province of experts."                         See Michael J. Sandel,

The Tyranny of Merit:                  What's Become of the Common Good 20

(2020).      It    tells    the        common       citizen     he    has    no     right       to

participate in government, for he is not a "technical expert"

and the complexities of modern life are "beyond the reach" of

his    feeble     understanding.                Id.           "This    narrow[ing]"             of

"democratic       government"          "hollow[s]      out     the    terms        of    public

discourse, and produce[s] a growing sense of disempowerment."

Id.

       ¶148 In declaring independence from the crown, the Founders
sought to escape despotism:                  "when a long train of abuses and

usurpations,       pursuing    invariably             the     same    Object       evinces       a

design to reduce them under absolute Despotism, it is their

right, it is their duty, to throw off such Government, and to

provide new Guards for their future security."                           The Declaration

of    Independence    para.        2    (U.S.       1776).      Not    only       is    it    our

constitutional       duty     to       apply     the    original       meaning          of    the

Wisconsin Constitution's structural safeguards, it is essential
to preventing the collapse of representative democracy.                                       The

                                               52
                                               Nos.   2021AP1343 & 2021AP1382.rgb


people of this state constitutionally constrained the exercise

of power over them, but the majority refuses to enforce those

limits, opting instead to "look[] the other way"29 as unelected

bureaucrats run roughshod over the people's liberty.                      For two

years, "[s]eas would rise when [Heinrich] gave the word"; she

"held    the    key"   to   power.       ColdPlay,    Viva    La   Vida   (2008).

Lacking    any   constitutional      foundation,      her    usurped   authority

"stand[s] upon pillars of salt and pillars of sand" and nothing

the majority says can fortify it.              Id.     The majority abandons

its station as a bulwark of liberty.           I dissent.

    ¶149 I am authorized to state that Chief Justice ANNETTE

KINGSLAND      ZIEGLER   and   Justice    PATIENCE    DRAKE    ROGGENSACK    join

this dissent.




    29    Concurrence, ¶53.
                                         53
    Nos.   2021AP1343 & 2021AP1382.rgb




1